                      2:20-cv-02312-CSB-EIL # 26         Page 1 of 98




                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LELYNE EDENS AS SPECIAL                                  )
ADMINISTRATOR OF THE ESTATE OF                           )
CALEB MICHAEL JOYNER, DECEASED,                          )
                                                         )
                     Plaintiff,                          )
                                                         )
              vs.                                        ) Court No.: 19-cv-5346
                                                         )
OLIGHT, OLIGHT WORLD USA, INC,                           ) Honorable Charles R. Norgle
BATTERIES PLUS HOLDING CORPORATION,                      )
OLIGHT TECHNOLOGY CO., LTD., ASCENT                      )
BATTERY SUPPLY, LLC.,                                    )
OLIGHT WORLD, MICA ELECTRONICS                           )
COMPANY LIMITED,                                         )
                                                         )
                     Defendants.                         )

                                  FIRST AMENDED COMPLAINT

       NOW COMES the Plaintiff, Lelyne Edens as Special Administrator of the Estate of

Caleb Michael Joyner, deceased, by and through the Law Offices of Robert A. Montgomery

and Shannon Mize of the Shartzer Law Firm, LLC, and here by complain of the Defendants

as follows:

                                  JURISDICTION AND VENUE

       1.     This Honorable Court has original jurisdiction over this action under 28 U.S.C.

§§1331 and 1332, resulting from the diversity of citizenship of the parties and the amount

in controversy exceeding $75,000.00, exclusive of interest and costs.

       2.     This Honorable Court has proper venue over this matter under 28 U.S.C.

§1391(b), resulting from the complained of incident causing death occurring within

Kankakee County, Illinois, which is located within this Judicial District.

                                          1
                      2:20-cv-02312-CSB-EIL # 26         Page 2 of 98




                                      THE PARTIES

       3.     Plaintiff, LeLyne D. Edens, is a citizen of the State of Indiana and County of

Hendricks.

       4.     Prior to his death, and on the date of the occurrence giving rise to this

lawsuit, Caleb Michael Joyner, was a citizen of the State of Indiana whose death occurred

as a result of an incident that took place in the State of Illinois, County of Kankakee.

       5.     The cause of action accrued within this Judicial District.

       6.     Defendant, Olight, is a corporation, incorporated in the country of China and

with its principal place of business at 2F East, Building A, B3 Block, Fuhai Industrial Park,

Fuyong, Bao'an District, Shenzhen, Guangdong, China.

       7.     Defendant, Olight World USA, Inc., is a corporation, incorporated in the State

of Georgia with its principal place of business at 2150 NW Pkwy SE, Suite M, Marietta, GA,

30067.

       8.     Defendant, Olight Technology Co., Ltd, is a corporation, incorporated in the

country of China and with its principal place of business at 2F East, Building A, B3 Block,

Fuhai Industrial Park, Fuyong, Bao'an District, Shenzhen, Guangdong, China.

       9.     Defendant, Olight World, is a corporation, incorporated in the State of

Georgia with its principal place of business at 2150 NW Pkwy SE, Suite M, Marietta, GA,

30067.

       10.    Defendant, Mica Electronis Company Limited, is a corporation, incorporated

in the country of China with its principal place of business at #1105 Chang Tang Building,

ChangSheng Rd. #38, Dalang, Dongguan 523700.

       11.    Defendant, Batteries Plus Holding Corporation, is a corporation, incorporated

                                          2
                      2:20-cv-02312-CSB-EIL # 26        Page 3 of 98




in the State of Georgia with its principal place of business at 1180 Peachtree Street,

Atlanta, Georgia, 30309.

       12.    Defendant, Ascent Battery Supply, LLC, is a corporation, incorporated in the

State of Wisconsin with its principal place of business at 1325 Walnut Ridge Drive,

Hartland, Wisconsin 53029.

                                      ALLEGATIONS

       13.    The Olight T20 New Tactical 380 Lumen XP-G2 LED Flashlight (hereinafter

the “Olight flashlight”) is a handheld flashlight which measures approximately 5 x 0.8 x 0.8

inches and weighs approximately 2.08 ounces.

       14.    The Olight flashlight requires two lithium metal batteries in order to operate

       15.    Prior to the incident at issue, the Olight flashlight was sold online at

Amazon.com and other online retailers.

       16.    Mr. Joyner owned and used the above-described Olight flashlight model for

several years.

       17.    Mr. Joyner’s Olight flashlight was powered by two Nuon brand batteries

manufactured and sold by Batteries Plus.

       18.    On the evening of November 6, 2017, Mr. Joyner pulled into the parking lot of

Lowe’s home improvement store in Bradley, Illinois to inspect his vehicle for possible

problems.

       19.    Mr. Joyner began inspecting his vehicle underneath the automobile’s hood

and subsequently placed his Olight Flashlight in his mouth.

       20.    Shortly thereafter, the Nuon batteries inside the Olight Flashlight exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat.

                                          3
                      2:20-cv-02312-CSB-EIL # 26       Page 4 of 98




       21.    The explosion caused fatal injuries which led to Mr. Joyner’s death at

approximately 8:30 p.m. on November 8, 2017.

       22.    Had the Nuon battery inside the Olight Flashlight used by Caleb Michael

Joyner not exploded, Caleb Michael Joyner would not have received fatal injuries and

would not have suffered a wrongful death.

       23.    As a proximate result of one or more of the below mentioned negligent acts

and/or omissions of the Defendants, Caleb Michael Joyner received fatal injuries ultimately

resulting in his death.

       24.    As a direct and proximate result of the wrongful acts or omissions of the

Defendants, as below mentioned allegations, Caleb Michael Joyner has been caused to

suffer pain, disfigurement, and death. He became indebted and liable for medical and

hospital expenses all due to the negligence of the Defendants. Additionally, the

Defendants’ negligence resulted in Caleb Michael Joyner’s wrongful death.

       25.    That by reason of the premises, and as a direct and proximate result of the

foregoing misconduct of the Defendant, The Estate of Caleb Michael Joyner became liable

for sums of money for medical care and hospital care and attention in endeavoring to be

cured of the injuries caused by said occurrence and funeral expenses.

       26.    LeLyne Edens, as Special Administrator of the Estate of Caleb Michael

Joyner, brings this action pursuant to the Illinois Wrongful Death Act, 740 ILCS 180-1, et

seq.

       27.    That Plaintiff, LeLyne Edens, individually and in capacity as Special

Administrator of The Estate of Caleb Michael Joyner, deceased, brings this cause of action

to recover for the wrongful death of Caleb Michael Joyner which includes loss of society,

                                         4
                      2:20-cv-02312-CSB-EIL # 26         Page 5 of 98




service, love affection and companionship sustained by Caleb Michael Joyner’s children

and natural heirs as a result of Caleb Michael Joyner’s death, and funeral expenses and

costs of the administration and attorney fees.

       28.    That the Estate of Caleb Michael Joyner’s heirs and next-of-kin suffered

pecuniary losses and loss of society, support, compassion, affection and companionship

as a result of the wrongful death of Caleb Michael Joyner.

       29.    Defendants, Batteries Plus Holding Corporation, Ascent Battery Supply, LLC,

Olight, Olight World USA, Inc., Olight Technology, Co., Ltd., Olight World, Mica Electronics

Company Limited, (hereafter collectively referred to as “Defendants”), owed a duty to

design, manufacture, label, market, distribute, and supply and/or sell a Olight flashlight and

Nuon batteries that were not unreasonable dangerous when it left their possession in such

a way as to avoid harm to persons using the Olight flashlight and Nuon batteries, including

Caleb Michael Joyner to avoid harm to persons using the products.

                   PLAINTIFF’S FIRST CAUSE OF ACTION AGAINST
                        OLIGHT BASED UPON NEGLIGENCE

       1-29. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing paragraphs as paragraphs 1 through 29 of the Complaint with the same force

and effect as if more fully set forth herein.

       30.    Olight owed a duty to warn of the hazards and dangers associated with the

use of its product, the Olight Flashlight and Nuon batteries, for consumers such as plaintiff

herein, so as to avoid harm.

       31.    Olight, acting by and through their authorized divisions, subsidiaries, agents,

servants, and employees, were guilty of carelessness, recklessness, negligence, gross


                                           5
                      2:20-cv-02312-CSB-EIL # 26          Page 6 of 98




negligence and willful, wanton outrageous and reckless disregard for human life and safety

in manufacturing, designing, labeling, marketing distributing, supplying and/or selling and/or

placing into the stream of commerce, battery products, including the Olight flashlight Nuon

batteries, both generally, and in the following particular respects:

       a.     Failing to conduct adequate and appropriate testing of consumer
              battery products, specifically including, but not limited to, flashlights
              and battery products used to power flashlights;

       b.     Putting flashlight and battery products on the market without first
              conducting adequate testing to determine possible hazards;

       c.     Putting flashlight and battery products on the market without adequate
              testing of their dangers to humans;

       d.     Failing to recognize the significance of their own and other testing of,
              and information regarding, flashlight and battery products, which
              testing evidenced such products potential harm to humans;

       e.     Failing to respond promptly and appropriately to their own and other
              testing of, and information regarding flashlight and battery products,
              which indicated such products potential harm to human;

       f.     Failing to promptly and adequately warn of the potential of the
              flashlight and battery products to be harmful to humans;

       g.     Failing to properly, appropriately, and adequately monitor the post-
              market performance of flashlight and battery products and such
              products’ effects on consumers;

       h.     Concealing from the public their full knowledge and experience
              regarding the potential that battery products are harmful to humans;

       i.     Promoting, marketing, advertising and/or selling flashlight and battery
              products for use by consumers given their knowledge and experience
              of such products’ potential harmful effects;

       j.     Failing to withdraw flashlight and battery products from the market,
              restrict their use and/or warn of such products’ potential dangers,
              given their knowledge of the potential for its harm to humans;

       k.     Failing to fulfill the standard of care required of a reasonable, prudent,

                                          6
             2:20-cv-02312-CSB-EIL # 26         Page 7 of 98




     manufacturer and distributor of flashlight and battery products;

l.   Placing and/or permitting the placement of the flashlight and battery
     products into the stream of commerce without warnings of the
     potential for said products to be harmful to humans and/or without
     properly warning of said products’ dangerousness;

m.   Failing to disclose to the public in an appropriate and timely manner,
     facts relative to the potential of the flashlight and battery products to
     be harmful to humans;

n.   Disregarding the safety of users and consumers of flashlight and
     battery products, including plaintiff herein, under the circumstances by
     failing adequately to warn of said products’ potential harm to humans;

o.   Disregarding the safety of users and consumers flashlight and battery
     products, including plaintiff herein, under the circumstances by failing
     to withdraw said products from the market and/or restrict their usage;

p.   Disregarding publicity, government and/or industry studies,
     information, documentation and recommendations, consumer
     complaints and reports and/or other information regarding the hazards
     of the flashlight and battery products and their potential harm to
     humans;

q.   Failing to exercise reasonable care in informing consumers regarding
     the flashlight and battery products about their own knowledge
     regarding said products’ potential harm to humans;

r.   Failing to remove flashlight and battery products from the stream of
     commerce;

s.   Failing to test flashlight and battery products properly and/or
     adequately so as to determine its safety for use;

t.   Promoting the flashlight and battery products as safe and/or safer
     than other comparative battery products;

u.   Promoting the flashlight and battery products on websites aimed at
     creating user and consumer demand;

v.   Failing to conduct and/or respond to post-marketing surveillance of
     complications and injuries; and

w.   Failing to use due care under the circumstances.

                                 7
                      2:20-cv-02312-CSB-EIL # 26         Page 8 of 98




       32.    Due to the aforesaid acts omissions, and condition of the Olight flashlight and

Nuon batteries used by Caleb Michael Joyner, Olight is liable to Plaintiff for the forgoing

injuries, losses and damages.

       33.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Olight.

       34.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight, for compensatory damages as well

as for punitive damages, attorney’s fees and all such other and further relief as the Court

deems proper.

   PLAINTIFF’S SECOND CAUSE OF ACTION AGAINST OLIGHT BASED UPON
            (STRICT PRODUCTS LIABILITY – DEFECTIVE DESIGN)

       1-34. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 34 of the Complaint with the same force and effect as if more fully

set forth herein.

       35.    Defendant’s Olight flashlight and Nuon batteries were expected to, and did,

reach the intended consumers, handlers, and persons coming into contact with the product

without substantial change in the condition in which they were researched, designed

developed, tested, manufactured, packaged, labeled, marketed, advertised, promoted,

distributed, sold and/or made available by Defendants.

       36.    Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they were not reasonably fit, suitable or safe for their intended purpose

and/or their foreseeable risks exceed the benefits associated with their design.

       37.    Defendant’s Olight flashlight and Nuon batteries were defective in design or
                                          8
                      2:20-cv-02312-CSB-EIL # 26         Page 9 of 98




formulation in that they lacked efficacy, posted a greater likelihood of injury and were more

dangerous than other available design options indicated for the same conditions and uses,

including those discussed above.

       38.    Defendants’ Olight flashlight and Nuon batteries were defective in design or

formulation in that when they left the hands of the manufacturers and/or suppliers, the

foreseeable risks of harm posed by the product could have been reduced or avoided by the

adoption of a reasonable alternative design, including those discussed above, which had

more established safety profiles and a considerably lower risks, or by the provision of

reasonable instructions or warnings.

       39.    Defendant’s Olight flashlight and Nuon batteries, as designed, posed a

substantial and avoidable likelihood of harm and it was feasible to design said products in

a safer manner.

       40.    Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that the dangers associated with their use were unknowable and

unacceptable to the average or ordinary consumer.

       41.    Defendant’s Olight flashlight and Nuon batteries failed to comply with state

and federal standards when sold.

       42.    At the time of Caleb Michael Joyner’s death, the Olight flashlight and Nuon

batteries were being used for its advertised and intended purpose, and in the manner

Defendants intended.

       43.    As a foreseeable, direct, and proximate result of the aforementioned wrongful

acts and omissions of Defendant’s, Plaintiff was caused to suffer from the aforementioned

injuries and damages.

                                          9
                      2:20-cv-02312-CSB-EIL # 26        Page 10 of 98




       44.    Due to the aforesaid condition of the Olight flashlight and Nuon batteries

used by Caleb Michael Joyner, Defendants are strictly liable to Plaintiff.

       45.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       46.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight, for compensatory damages as well

as for punitive damages, attorney’s fees and all such other and further relief as the Court

deems proper.

     PLAINTIFF’S THIRD CAUSE OF ACTION AGAINST OLIGHT BASED UPON
             (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       1-46. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 46 of the Complaint with the same force and effect as if more fully

set forth herein.

       47.    Defendant Olight was under an ongoing duty to keep abreast of known or

knowable information related to their products and to advise consumers of these risks in a

timely manner to ensure the safe use of their product.

       48.    Defendant Olight failed to adequately warn consumers and the public,

including Caleb Michael Joyner, of the following risks associated with the use of their Olight

flashlight and Nuon batteries.

       49.    Defendant’s failure to adequately warn Caleb Michael Joyner of the risks

associated with the Olight flashlight and Nuon batteries prevented Caleb Michael Joyner


                                          10
                     2:20-cv-02312-CSB-EIL # 26         Page 11 of 98




from correctly and fully evaluating the risks and benefits of using the Defendants’ devices

and products.

       50.    Had Defendant’s timely and adequately warned of the risks of the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, such warnings would have

been heeded by Caleb Michael Joyner, in that Caleb Michael Joyner would have changed

the manner in which he used or selected the Olight flashlight and Nuon batteries, including

but not limited to, not using the Olight flashlight and Nuon batteries and/or selecting

alternative and safer products.

       51.    If Caleb Michael Joyner had been adequately warned of the risks of the use

of Olight flashlight and Nuon batteries, as stated herein, he would have chosen an

alternative product, one that did not carry the avoidable risks of explosion and, therefore,

would have avoided the fatal injuries described herein.

       52.    Defendant’s failure to adequately warn about the risk of their Olight flashlight

and Nuon batteries was a substantial and contributing factor in causing Caleb Michael

Joyner injuries.

       53.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       54.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight, for compensatory damages as well

as for punitive damages, attorney’s fees and all such other and further relief as the Court

deems proper.

                                         11
                      2:20-cv-02312-CSB-EIL # 26       Page 12 of 98




    PLAINTIFF’S FOURTH CAUSE OF ACTION AGAINST OLIGHT BASED UPON
                    (BREACH OF EXPRESS WARRANTY)

       1-54. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 54 of the Complaint with the same force and effect as if more fully

set forth herein.

       55.    In the advertising and marketing of the flashlight and battery products, which

was directed to consumers, Defendant’s warranted that said product or products, were safe

for the use, which had the natural tendency to induce consumers to use the same

consumers to want to use the same.

       56.    The aforesaid warranties were breached by Defendants in that the flashlight

and battery products constituted a serious danger to the user.

       57.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and omissions of Defendants, the Olight flashlight and Nuon batteries used by

Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing death.

       58.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight, for compensatory damages as well

as for punitive damages, attorney’s fees and all such other and further relief as the Court

deems proper.

     PLAINTIFF’S FIFTH CAUSE OF ACTION AGAINST OLIGHT BASED UPON
                      BREACH OF IMPLIED WARRANTY

       1-58. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs as 1 through 58 of the Complaint with the same force and effect as if

more fully set forth herein.
                                         12
                     2:20-cv-02312-CSB-EIL # 26         Page 13 of 98




       59.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, and sold the foregoing flashlight and battery products.

       60.    At all relevant times, Defendants intended that the flashlight and battery

products be used in the manner that the Plaintiff in fact used it and Defendants impliedly

warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

       61.    Defendant’s breached various implied warranties with respect to the flashlight

and battery products, including:

              a.     Defendants represented through their labeling, advertising,
                     marketing materials, publications, notice letters, and regulatory
                     submissions that the flashlight and battery products were safe,
                     and withheld and concealed information about the substantial
                     risks of serious injury and/or death associated with using the
                     flashlight and battery products;

              b.     Defendant represented that the flashlight and battery products
                     were as safe and/or safer than other alternative flashlights and
                     batteries, and concealed information, which demonstrated that
                     said products were not safer than alternatives available on the
                     market; and,

              c.     Defendants represented that the flashlight and battery
                     products were more efficacious than other alternative
                     flashlights and batteries, and concealed information regarding
                     the true efficacy of said products.

       62.    In reliance upon Defendant’s implied warranty, Caleb Michael Joyner used

said products as prescribed and in the foreseeable manner normally intended,

recommended, promoted, instructed, and marketed by Defendants.

       63.    Defendant’s breached their implied warranty to Caleb Michael Joyner in that

said flashlight and battery products were not of merchantable quality, safe and fit for their

intended use, or adequately tested.

                                         13
                      2:20-cv-02312-CSB-EIL # 26       Page 14 of 98




       64.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing death.

       65.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight, for compensatory damages as well

as for punitive damages, attorney’s fees and all such other and further relief as the Court

deems proper.

     PLAINTIFF’S SIXTH CAUSE OF ACTION AGAINST OLIGHT BASED UPON
                    (FRAUDULENT MISREPRESENTATION)

       1-65. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs as 1 through 65 of the Complaint with the same force and effect as if

more fully set forth herein.

       66.    Defendant’s,     having   undertaken   the   design,   formulation,   testing,

manufacture, marketing, sale, and distribution of flashlight devices and batteries for

consumer use, owed a duty to provide accurate and complete information regarding said

devices.

       67.    Prior to Caleb Michael Joyner’s purchase and use of the Olight flashlight

device and Nuon batteries, Defendants fraudulently misrepresented that the use of their

flashlight and battery products were safe and effective.

       68.    Defendant’s had a duty to provide Caleb Michael Joyner and other

consumers with true and accurate information regarding the Olight flashlight device and

Nuon batteries they manufactured, marketed, distributed and sold.


                                         14
                      2:20-cv-02312-CSB-EIL # 26       Page 15 of 98




       69.    Defendants made representations and failed to disclose material facts with

the intent to induce consumers, including Caleb Michael Joyner, and the public to act in

reliance by purchasing and using the Olight flashlight device and Nuon batteries sold by

Defendants.

       70.    Caleb Michael Joyner and the public justifiably relied on Defendants’

representations and omissions by purchasing and using the Olight flashlight device and

Nuon batteries.

       71.    Defendant’s representations and omissions regarding use of its Olight

flashlight device and Nuon batteries were a direct and proximate cause of Caleb Michael

Joyner’s injuries.

       72.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing death.

       73.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight, for compensatory damages as well

as for punitive damages, attorney’s fees and all such other and further relief as the Court

deems proper.

             PLAINTIFF’S SEVENTH CAUSE OF ACTION AGAINST OLIGHT
              BASED UPON VIOLATIONS OF THE ILLINOIS CONSUMER
                 FRAUD AND DECEPTIVE BUSINESS PRACTICE ACT

       1-73. Plaintiff repeats, reiterates and realleges each and every allegation of

the foregoing as paragraphs 1 through 73 of the Complaint with the same force and

effect as if more fully set forth herein.
                                            15
                     2:20-cv-02312-CSB-EIL # 26         Page 16 of 98




       74.    At all times relevant, the Illinois Consumer Fraud & Deceptive Practices Act,

815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibits “the use of any deception, fraud,

false pretense, false promise, misrepresentation or concealment, suppression or omissions

of any material fact . . . in the conduct or any trade of commerce” and declares such acts or

practices as unlawful.

       75.    By engaging in the conduct described above, the Defendants have violated

the ICFA by, among other things:

              a.     Engaging in unfair or deceptive trade practices as defined in
                     the statute by making false and misleading oral and written
                     statements that had, and have the capacity, tendency, or effect
                     of deceiving or misleading consumers;

              b.     Engaging in unfair or deceptive trade practices as defined in
                     the stature by failing to state material facts, the omission of
                     which deceived or tended to deceive – both the public,
                     generally, and Caleb Michael Joyner, specifically – including,
                     but not limited to, facts relating to the health consequences of
                     the use of the Olight flashlight device and Nuon batteries ; and

              c.     Engaging in unfair or deceptive trade as defined in the statute
                     by promoting the Olight flashlight device and Nuon batteries
                     as safe and effective by knowingly and falsely representing
                     that their Olight flashlight device and Nuon batteries were fit to
                     be used for the purpose for which they were intended, when in
                     fact said devices were defective and dangerous.

       76.    As a direct and proximate result of the Defendant’s conduct in violation of the

ICFA, the Olight flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat

causing his death. Caleb Michael Joyner suffered injuries, death, and economic loss. Had

Defendants not engaged in the deceptive conduct described herein, Caleb Michael Joyner

would not have purchased and/or paid for the Olight flashlight device and Nuon batteries


                                         16
                     2:20-cv-02312-CSB-EIL # 26         Page 17 of 98




that he used and would not have incurred related medical costs and injury.

       77.    At all material times, the Defendant’s actually knew of the defective nature of

Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued to

make false and/or misleading promotions, advertising, representations, and statements

regarding the Olight flashlight device and Nuon batteries so as to maximize sales and

profits at the expense of public health and safety, and they exhibited such an entire want to

care as to establish that their actions were a result of fraud, actual malice and the

conclusions and deliberate disregard of foreseeable harm to Caleb Michael Joyner, thereby

entitling Plaintiff to punitive damages. At all material time, Defendants used and employed

the above stated unfair and deceptive methods, acts, and practices willfully and knowingly

in violation of the IFCA and that Plaintiff is therefore entitled to damages.

       78.    As a direct and proximate result of the defective and unreasonably dangerous

condition of the Olight flashlight device and Nuon batteries, Caleb Michael Joyner was

injured in and about his body, suffered pain therefrom, incurred medical and released

expenses in the treatment of his injuries, sustained permanent injuries with a reasonable

degree of medical probability, and/or suffered permanent loss of an important bodily

function, suffered permanent impairment of the capacity for the enjoyment of life as a result

of the wrongful acts of Defendants.

       79.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight, for compensatory damages as well

as for punitive damages, attorney’s fees and all such other and further relief as the Court

deems proper.



                                         17
                       2:20-cv-02312-CSB-EIL # 26      Page 18 of 98




PLAINTIFF LELYNE EDENS CAUSE OF ACTION AGAINST OLIGHT BASED UPON
                       (LOSS OF CONSORTIUM)

       1-79. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 79 of the Complaint with the same force and effect as if

more fully set forth herein.

       80.     LeLyne Edens is the natural mother of Caleb Michael Joyner’s heirs, and as

such, is entitled to the comfort, enjoyment, society and services of Caleb Michael Joyner.

       81.     As a direct and proximate result of the foregoing, Plaintiff, LeLyne Edens,

was deprived of the comfort and enjoyment of the services and society of Caleb Michael

Joyner, and has suffered and will continue to suffer economic loss and has otherwise been

emotionally and economically injured.

       82.     That LeLyne Edens’s injuries and damages are permanent and will continue

into the future for her lifetime.

       83.     By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight, for compensatory damages as well

as for punitive damages, attorney’s fees and all such other and further relief as the Court

deems proper.

                  PLAINTIFF’S FIRST CAUSE OF ACTION AGAINST
               OLIGHT WORLD USA, INC. BASED UPON NEGLIGENCE

       1-83. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing paragraphs as paragraphs 1 through 83 of the Complaint with the same force

and effect as if more fully set forth herein.

       84.     Olight World USA, Inc. owed a duty to warn of the hazards and dangers
                                          18
                      2:20-cv-02312-CSB-EIL # 26         Page 19 of 98




associated with the use of its product, the Olight Flashlight and Nuon batteries, for

consumers such as plaintiff herein, so as to avoid harm.

       85.    Olight World USA, Inc., acting by and through their authorized divisions,

subsidiaries, agents, servants, and employees, were guilty of carelessness, recklessness,

negligence, gross negligence and willful, wanton outrageous and reckless disregard for

human life and safety in manufacturing, designing, labeling, marketing distributing,

supplying and/or selling and/or placing into the stream of commerce, battery products,

including the Olight flashlight Nuon batteries, both generally, and in the following particular

respects:

       a.     Failing to conduct adequate and appropriate testing of consumer
              battery products, specifically including, but not limited to, flashlights
              and battery products used to power flashlights;

       b.     Putting flashlight and battery products on the market without first
              conducting adequate testing to determine possible hazards;

       c.     Putting flashlight and battery products on the market without adequate
              testing of their dangers to humans;

       d.     Failing to recognize the significance of their own and other testing of,
              and information regarding, flashlight and battery products, which
              testing evidenced such products potential harm to humans;

       e.     Failing to respond promptly and appropriately to their own and other
              testing of, and information regarding flashlight and battery products,
              which indicated such products potential harm to human;

       f.     Failing to promptly and adequately warn of the potential of the
              flashlight and battery products to be harmful to humans;

       g.     Failing to properly, appropriately, and adequately monitor the post-
              market performance of flashlight and battery products and such
              products’ effects on consumers;

       h.     Concealing from the public their full knowledge and experience
              regarding the potential that battery products are harmful to humans;

                                          19
            2:20-cv-02312-CSB-EIL # 26          Page 20 of 98




i.   Promoting, marketing, advertising and/or selling flashlight and battery
     products for use by consumers given their knowledge and experience
     of such products’ potential harmful effects;

j.   Failing to withdraw flashlight and battery products from the market,
     restrict their use and/or warn of such products’ potential dangers,
     given their knowledge of the potential for its harm to humans;

k.   Failing to fulfill the standard of care required of a reasonable, prudent,
     manufacturer and distributor of flashlight and battery products;

l.   Placing and/or permitting the placement of the flashlight and battery
     products into the stream of commerce without warnings of the
     potential for said products to be harmful to humans and/or without
     properly warning of said products’ dangerousness;

m.   Failing to disclose to the public in an appropriate and timely manner,
     facts relative to the potential of the flashlight and battery products to
     be harmful to humans;

n.   Disregarding the safety of users and consumers of flashlight and
     battery products, including plaintiff herein, under the circumstances by
     failing adequately to warn of said products’ potential harm to humans;

o.   Disregarding the safety of users and consumers flashlight and battery
     products, including plaintiff herein, under the circumstances by failing
     to withdraw said products from the market and/or restrict their usage;

p.   Disregarding publicity, government and/or industry studies,
     information, documentation and recommendations, consumer
     complaints and reports and/or other information regarding the hazards
     of the flashlight and battery products and their potential harm to
     humans;

q.   Failing to exercise reasonable care in informing consumers regarding
     the flashlight and battery products about their own knowledge
     regarding said products’ potential harm to humans;

r.   Failing to remove flashlight and battery products from the stream of
     commerce;

s.   Failing to test flashlight and battery products properly and/or
     adequately so as to determine its safety for use;


                                 20
                     2:20-cv-02312-CSB-EIL # 26         Page 21 of 98




       t.     Promoting the flashlight and battery products as safe and/or safer
              than other comparative battery products;

       u.     Promoting the flashlight and battery products on websites aimed at
              creating user and consumer demand;

       v.     Failing to conduct and/or respond to post-marketing surveillance of
              complications and injuries; and

       w.     Failing to use due care under the circumstances.

       86.    Due to the aforesaid acts omissions, and condition of the Olight flashlight and

Nuon batteries used by Caleb Michael Joyner, Defendants are liable to Plaintiff for the

foregoing injuries, losses, and damages.

       87.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       88.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight World USA, Inc., for compensatory

damages as well as for punitive damages, attorney’s fees and all such other and further

relief as the Court deems proper.

 PLAINTIFF’S SECOND CAUSE OF ACTION AGAINST OLIGHT WORLD USA, INC.
     BASED UPON (STRICT PRODUCTS LIABILITY – DEFECTIVE DESIGN)

       1-88. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 88 of the Complaint with the same force and effect as if more fully

set forth herein.

       89.    Defendant Olight World USA, Inc.’s Olight flashlight and Nuon batteries were

expected to, and did, reach the intended consumers, handlers, and persons coming into
                                         21
                      2:20-cv-02312-CSB-EIL # 26          Page 22 of 98




contact with the product without substantial change in the condition in which they were

researched, designed, developed, sold and/or made available by Defendants.

       90.    Defendant Olight World USA, Inc.’s Olight flashlight and Nuon batteries were

defective in design or formulation in that they were not fit, suitable or safe for their intended

purpose and/or their foreseeable risks exceeded the benefits associated with their design.

       91.    Defendant Olight World USA, Inc.’s Olight flashlight and Nuon batteries were

defective in design or formulation in that they lacked efficacy, posted a greater likelihood of

injury and were more dangerous than other available options indicated for the same

conditions and uses, including those discussed above.

       92.    Defendant Olight World USA, Inc.’s Olight flashlight and Nuon batteries were

defective in design or formulation in that when they left the hands of the manufacturers

and/or suppliers, the foreseeable risks of harm posed by the product could have been

reduced or avoided by the adoption of a reasonable alternative design, including those

discussed above, which had more established safety profiles and a considerably lower

risks, or by the provision of reasonable instructions or warnings.

       93.    Defendant Olight World USA, Inc.’s Olight flashlight and Nuon batteries, as

designed, posed a substantial and avoidable likelihood of harm and it was feasible to

design said products in a safer manner.

       94.    Defendant Olight World USA, Inc.’s Olight flashlight and Nuon batteries were

defective in design or formulation in that the dangers associated with their use were

unknowable and unacceptable to the average or ordinary consumer.

       95.    Defendant Olight World USA, Inc.’s Olight flashlight and Nuon batteries failed

to comply with state and federal standards when sold.

                                           22
                          2:20-cv-02312-CSB-EIL # 26    Page 23 of 98




       96.     At the time of Caleb Michael Joyner’s death, the Olight flashlight and Nuon

batteries were being used for its advertised and intended purpose, and in the manner

Defendants intended.

       97.     As a foreseeable, direct, and proximate result of the aforementioned wrongful

acts and omissions of Defendants, Plaintiff was caused to suffer from the aforementioned

injuries and damages.

       98.     Due to the aforesaid condition of the Olight flashlight and Nuon batteries

used by Caleb Michael Joyner, Defendants are strictly liable to Plaintiff.

       99.     As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       100.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight USA, for compensatory damages as

well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

   PLAINTIFF’S THIRD CAUSE OF ACTION AGAINST OLIGHT WORLD USA, INC.
      BASED UPON (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       1-100. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 100 of the Complaint with the same force and effect as if more

fully set forth herein.

       101.    Defendant Olight World USA, Inc. was under an ongoing duty to keep abreast

of known or knowable information related to their products and to advise consumers of


                                          23
                     2:20-cv-02312-CSB-EIL # 26         Page 24 of 98




these risks in a timely manner to ensure the safe use of their product.

       102.   Defendant Olight World USA, Inc. failed to adequately warn consumers and

the public, including Caleb Michael Joyner, of the following risks associated with the use of

their Olight flashlight and Nuon batteries.

       103.   Defendant’s failure to adequately warn Caleb Michael Joyner of the risks

associated with the Olight flashlight and Nuon batteries prevented Caleb Michael Joyner

from correctly and fully evaluating the risks and benefits of using the Defendants’ devices

and products.

       104.   Had Defendants timely and adequately warned of the risks of the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, such warnings would have

been heeded by Caleb Michael Joyner, in that Caleb Michael Joyner would have changed

the manner in which he used or selected the Olight flashlight and Nuon batteries, including

but not limited to, not using the Olight flashlight and Nuon batteries and/or selecting

alternative and safer products.

       105.   If Caleb Michael Joyner had been adequately warned of the risks of the use

of Olight flashlight and Nuon batteries, as stated herein, he would have chosen an

alternative product, one that did not carry the avoidable risks of explosion and, therefore,

would have avoided the fatal injuries described herein.

       106.   Defendant’s failure to adequately warn about the risk of their Olight flashlight

and Nuon batteries was a substantial and contributing factor in causing Caleb Michael

Joyner injuries.

       107.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

                                         24
                          2:20-cv-02312-CSB-EIL # 26    Page 25 of 98




by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       108.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight World USA, Inc. for compensatory

damages as well as for punitive damages, attorney’s fees and all such other and further

relief as the Court deems proper.

 PLAINTIFF’S FOURTH CAUSE OF ACTION AGAINST OLIGHT WORLD USA, INC.
             BASED UPON (BREACH OF EXPRESS WARRANTY)

       1-108. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 108 of the Complaint with the same force and effect as if more

fully set forth herein.

       109.    In the advertising and marketing of the flashlight and battery products, which

was directed to consumers, Defendants warranted that said product or products, were safe

for the use, which had the natural tendency to induce consumers to use the same

consumers to want to use the same.

       110.    The aforesaid warranties were breached by Defendants in that the flashlight

and battery products constituted a serious danger to the user.

       111.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       112.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight World USA, Ind., for compensatory


                                          25
                      2:20-cv-02312-CSB-EIL # 26         Page 26 of 98




damages as well as for punitive damages, attorney’s fees and all such other and further

relief as the Court deems proper.

   PLAINTIFF’S FIFTH CAUSE OF ACTION AGAINST OLIGHT WORLD USA, INC.
                 BASED UPON BREACH OF IMPLIED WARRANTY
      1-112. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs as 1 through 112 of the Complaint with the same force and effect as

if more fully set forth herein.

       113.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, and sold the foregoing flashlight and battery products.

       114.    At all relevant times, Defendants intended that the flashlight and battery

products be used in the manner that the Plaintiff in fact used it and Defendants impliedly

warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

       115.    Defendants breached various implied warranties with respect to the flashlight

and battery products, including:

               a.     Defendants represented through their labeling, advertising,
                      marketing materials, publications, notice letters, and regulatory
                      submissions that the flashlight and battery products were safe,
                      and withheld and concealed information about the substantial
                      risks of serious injury and/or death associated with using the
                      flashlight and battery products;

               b.     Defendant represented that the flashlight and battery products
                      were as safe and/or safer than other alternative flashlights and
                      batteries, and concealed information, which demonstrated that
                      said products were not safer than alternatives available on the
                      market; and,

               c.     Defendants represented that the flashlight and battery
                      products were more efficacious than other alternative
                      flashlights and batteries, and concealed information regarding
                      the true efficacy of said products.

                                          26
                      2:20-cv-02312-CSB-EIL # 26        Page 27 of 98




       116.    In reliance upon Defendant’s implied warranty, Caleb Michael Joyner used

said products as prescribed and in the foreseeable manner normally intended,

recommended, promoted, instructed, and marketed by Defendants.

       117.    Defendants breached their implied warranty to Caleb Michael Joyner in that

said flashlight and battery products were not of merchantable quality, safe and fit for their

intended use, or adequately tested.

       118.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       119.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight World USA, Inc., for compensatory

damages as well as for punitive damages, attorney’s fees and all such other and further

relief as the Court deems proper.

   PLAINTIFF’S SIXTH CAUSE OF ACTION AGAINST OLIGHT WORLD USA, INC.
              BASED UPON (FRAUDULENT MISREPRESENTATION)
      1-119. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs as 1 through 119 of the Complaint with the same force and effect as

if more fully set forth herein.

       120.    Defendant Olight World USA, Inc., having undertaken the design,

formulation, testing, manufacture, marketing, sale, and distribution of flashlight devices and

batteries for consumer use, owed a duty to provide accurate and complete information

regarding said devices.


                                          27
                     2:20-cv-02312-CSB-EIL # 26       Page 28 of 98




       121.   Prior to Caleb Michael Joyner’s purchase and use of the Olight flashlight

device and Nuon batteries, Defendants fraudulently misrepresented that the use of their

flashlight and battery products were safe and effective.

       122.   Defendant’s had a duty to provide Caleb Michael Joyner and other

consumers with true and accurate information regarding the Olight flashlight device and

Nuon batteries they manufactured, marketed, distributed and sold.

       123.   Defendant’s made representations and failed to disclose material facts with

the intent to induce consumers, including Caleb Michael Joyner, and the public to act in

reliance by purchasing and using the Olight flashlight device and Nuon batteries sold by

Defendants.

       124.   Caleb Michael Joyner and the public justifiably relied on Defendants’

representations and omissions by purchasing and using the Olight flashlight device and

Nuon batteries.

       125.   Defendant’s representations and omissions regarding use of its Olight

flashlight device and Nuon batteries were a direct and proximate cause of Caleb Michael

Joyner’s injuries.

       126.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       127.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight World USA, Inc., for compensatory

damages as well as for punitive damages, attorney’s fees and all such other and further

                                        28
                      2:20-cv-02312-CSB-EIL # 26        Page 29 of 98




relief as the Court deems proper.



PLAINTIFF’S SEVENTH CAUSE OF ACTION AGAINST OLIGHT WORLD USA, INC.
          BASED UPON VIOLATIONS OF THE ILLINOIS CONSUMER
             FRAUD AND DECEPTIVE BUSINESS PRACTICE ACT

       1-127. Plaintiff repeats, reiterates and realleges each and every allegation of

the foregoing as paragraphs 1 through 127 of the Complaint with the same force

and effect as if more fully set forth herein.

       128.   At all times relevant, the Illinois Consumer Fraud & Deceptive Practices Act,

815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibits “the use of any deception, fraud,

false pretense, false promise, misrepresentation or concealment, suppression or omissions

of any material fact . . . in the conduct or any trade of commerce” and declares such acts or

practices as unlawful.

       129.   By engaging in the conduct described above, the Defendants have violated

the ICFA by, among other things:

              a.     Engaging in unfair or deceptive trade practices as defined in
                     the statute by making false and misleading oral and written
                     statements that had, and have the capacity, tendency, or effect
                     of deceiving or misleading consumers;

              b.     Engaging in unfair or deceptive trade practices as defined in
                     the stature by failing to state material facts, the omission of
                     which deceived or tended to deceive – both the public,
                     generally, and Caleb Michael Joyner, specifically – including,
                     but not limited to, facts relating to the health consequences of
                     the use of the Olight flashlight device and Nuon batteries ; and

              c.     Engaging in unfair or deceptive trade as defined in the statute
                     by promoting the Olight flashlight device and Nuon batteries
                     as safe and effective by knowingly and falsely representing
                     that their Olight flashlight device and Nuon batteries were fit to
                     be used for the purpose for which they were intended, when in
                                          29
                     2:20-cv-02312-CSB-EIL # 26         Page 30 of 98




                     fact said devices were defective and dangerous.

       130.   As a direct and proximate result of the Defendant’s conduct in violation of the

ICFA, the Olight flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat

causing his death.

       131.   At all material times, the Defendants actually knew of the defective nature of

Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued to

make false and/or misleading promotions, advertising, representations, and statements

regarding the Olight flashlight device and Nuon batteries so as to maximize sales and

profits at the expense of public health and safety, and they exhibited such an entire want to

care as to establish that their actions were a result of fraud, actual malice and the

conclusions and deliberate disregard of foreseeable harm to Caleb Michael Joyner, thereby

entitling Plaintiff to punitive damages. At all material time, Defendants used and employed

the above stated unfair and deceptive methods, acts, and practices willfully and knowingly

in violation of the IFCA and that Plaintiff is therefore entitled to damages.

       132.   As a direct and proximate result of the defective and unreasonably dangerous

condition of the Olight flashlight device and Nuon batteries, Caleb Michael Joyner was

injured in and about his body, suffered pain therefrom, incurred medical and released

expenses in the treatment of his injuries, sustained permanent injuries with a reasonable

degree of medical probability, and/or suffered permanent loss of an important bodily

function, suffered permanent impairment of the capacity for the enjoyment of life as a result

of the wrongful acts of Defendants.

       133.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

                                         30
                       2:20-cv-02312-CSB-EIL # 26      Page 31 of 98




in excess of $75,000.00 against the Defendant Olight World USA, Inc., for compensatory

damages as well as for punitive damages, attorney’s fees and all such other and further

relief as the Court deems proper.

 PLAINTIFF LELYNE EDENS CAUSE OF ACTION AGAINST OLIGHT WORLD USA,
               INC. BASED UPON (LOSS OF CONSORTIUM)

       1-133. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 133 of the Complaint with the same force and effect as if

more fully set forth herein.

       134.    LeLyne Edens is the natural mother of Caleb Michael Joyner’s heirs, and as

such, is entitled to the comfort, enjoyment, society and services of Caleb Michael Joyner.

       135.    As a direct and proximate result of the foregoing, Plaintiff, LeLyne Edens,

was deprived of the comfort and enjoyment of the services and society of Caleb Michael

Joyner, and has suffered and will continue to suffer economic loss and has otherwise been

emotionally and economically injured.

       136.    That LeLyne Edens’s injuries and damages are permanent and will continue

into the future for her lifetime.

       137.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight World USA, Inc., for compensatory

damages as well as for punitive damages, attorney’s fees and all such other and further

relief as the Court deems proper.

                PLAINTIFF’S FIRST CAUSE OF ACTION AGAINST
           OLIGHT TECHNOLOGY CO., LTD., BASED UPON NEGLIGENCE


       1-137. Plaintiff repeats, reiterate, and realleges each and every allegation of the


                                         31
                       2:20-cv-02312-CSB-EIL # 26       Page 32 of 98




paragraphs as as paragraphs 1 through 137 of the Complaint with the same force and

effect as if more fully set forth herein.

       138.   Defendant Olight Technology Co., Ltd., owed a duty to warn of the hazards

and dangers associated with the use of its product, the Olight Flashlight and Nuon

batteries, for consumers such as plaintiff herein, so as to avoid harm.

       139.   Defendant Olight Technology Co., Ltd., acting by and through their authorized

divisions, subsidiaries, agents, servants, and employees, were guilty of carelessness,

recklessness, negligence, gross negligence and willful, wanton outrageous and reckless

disregard for human life and safety in manufacturing, designing, labeling, marketing

distributing, supplying and/or selling and/or placing into the stream of commerce, battery

products, including the Olight flashlight Nuon batteries, both generally, and in the following

particular respects:

       a.     Failing to conduct adequate and appropriate testing of consumer
              battery products, specifically including, but not limited to, flashlights
              and battery products used to power flashlights;

       b.     Putting flashlight and battery products on the market without first
              conducting adequate testing to determine possible hazards;

       c.     Putting flashlight and battery products on the market without adequate
              testing of their dangers to humans;

       d.     Failing to recognize the significance of their own and other testing of,
              and information regarding, flashlight and battery products, which
              testing evidenced such products potential harm to humans;

       e.     Failing to respond promptly and appropriately to their own and other
              testing of, and information regarding flashlight and battery products,
              which indicated such products potential harm to human;

       f.     Failing to promptly and adequately warn of the potential of the
              flashlight and battery products to be harmful to humans;


                                            32
            2:20-cv-02312-CSB-EIL # 26          Page 33 of 98




g.   Failing to properly, appropriately, and adequately monitor the post-
     market performance of flashlight and battery products and such
     products’ effects on consumers;

h.   Concealing from the public their full knowledge and experience
     regarding the potential that battery products are harmful to humans;

i.   Promoting, marketing, advertising and/or selling flashlight and battery
     products for use by consumers given their knowledge and experience
     of such products’ potential harmful effects;

j.   Failing to withdraw flashlight and battery products from the market,
     restrict their use and/or warn of such products’ potential dangers,
     given their knowledge of the potential for its harm to humans;

k.   Failing to fulfill the standard of care required of a reasonable, prudent,
     manufacturer and distributor of flashlight and battery products;

l.   Placing and/or permitting the placement of the flashlight and battery
     products into the stream of commerce without warnings of the
     potential for said products to be harmful to humans and/or without
     properly warning of said products’ dangerousness;

m.   Failing to disclose to the public in an appropriate and timely manner,
     facts relative to the potential of the flashlight and battery products to
     be harmful to humans;

n.   Disregarding the safety of users and consumers of flashlight and
     battery products, including plaintiff herein, under the circumstances by
     failing adequately to warn of said products’ potential harm to humans;

o.   Disregarding the safety of users and consumers flashlight and battery
     products, including plaintiff herein, under the circumstances by failing
     to withdraw said products from the market and/or restrict their usage;

p.   Disregarding publicity, government and/or industry studies,
     information, documentation and recommendations, consumer
     complaints and reports and/or other information regarding the hazards
     of the flashlight and battery products and their potential harm to
     humans;

q.   Failing to exercise reasonable care in informing consumers regarding
     the flashlight and battery products about their own knowledge
     regarding said products’ potential harm to humans;


                                 33
                      2:20-cv-02312-CSB-EIL # 26        Page 34 of 98




       r.     Failing to remove flashlight and battery products from the stream of
              commerce;

       s.     Failing to test flashlight and battery products properly and/or
              adequately so as to determine its safety for use;

       t.     Promoting the flashlight and battery products as safe and/or safer
              than other comparative battery products;

       u.     Promoting the flashlight and battery products on websites aimed at
              creating user and consumer demand;

       v.     Failing to conduct and/or respond to post-marketing surveillance of
              complications and injuries; and

       w.     Failing to use due care under the circumstances.

       140.   Due to the aforesaid acts omissions, and condition of the Olight flashlight and

Nuon batteries used by Caleb Michael Joyner, Defendants are liable to Plaintiff for the

forgoing injuries, loses and damages.

       141.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant’s.

       142.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight Technology Co., Ltd.., for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

 PLAINTIFF’S SECOND CAUSE OF ACTION AGAINST OLIGHT WORLD USA, INC.
     BASED UPON (STRICT PRODUCTS LIABILITY – DEFECTIVE DESIGN)

       1-142. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing AS paragraphs 1 through 142 of the Complaint with the same force and effect as

if more fully set forth herein.

       143.   Defendant, Olight Technology Co., Ltd.’s flashlight and Nuon batteries were
                                         34
                     2:20-cv-02312-CSB-EIL # 26         Page 35 of 98




expected to, and did, reach the intended consumers, handlers, and persons coming into

contact with the product without substantial change in the condition in which they were

researched, designed developed, tested, manufactured, packaged, labeled, marketed,

advertised, promoted, distributed, sold and/or made available by Defendants.

       144.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they were not reasonably fit, suitable or safe for their intended purpose

and/or their foreseeable risks exceed the benefits associated with their design.

       145.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they lacked efficacy, posted a greater likelihood of injury and were more

dangerous than other available design options indicated for the same conditions and uses,

including those discussed above.

       146.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that when they left the hands of the manufacturers and/or suppliers, the

foreseeable risks of harm posed by the product could have been reduced or avoided by the

adoption of a reasonable alternative design, including those discussed above, which had

more established safety profiles and a considerably lower risks, or by the provision of

reasonable instructions or warnings.

       147.   Defendant’s Olight flashlight and Nuon batteries, as designed, posed a

substantial and avoidable likelihood of harm and it was feasible to design said products in

a safer manner.

       148.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that the dangers associated with their use were unknowable and

unacceptable to the average or ordinary consumer.

                                         35
                      2:20-cv-02312-CSB-EIL # 26       Page 36 of 98




       149.   Defendant’s Olight flashlight and Nuon batteries failed to comply with state

and federal standards when sold.

       150.   At the time of Caleb Michael Joyner’s death, the Olight flashlight and Nuon

batteries were being used for its advertised and intended purpose, and in the manner

Defendants intended.

       151.   As a foreseeable, direct, and proximate result of the aforementioned wrongful

acts and omissions of Defendants, Plaintiff was caused to suffer from the aforementioned

injuries and damages.

       152.   Due to the aforesaid condition of the Olight flashlight and Nuon batteries

used by Caleb Michael Joyner, Defendants are strictly liable to Plaintiff.

       153.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       154.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight Technology Co., Ltd., for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

  PLAINTIFF’S THIRD CAUSE OF ACTION AGAINST OLIGHT TECHNOLOGY CO.,
    LTD. BASED UPON (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       1-154. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing paragraphs 1 through 154 of the Complaint with the same force and effect as if

more fully set forth herein.


                                         36
                      2:20-cv-02312-CSB-EIL # 26         Page 37 of 98




       155.   Defendant, Olight Technology Co., Ltd., was under an ongoing duty to keep

abreast of known or knowable information related to their products and to advise

consumers of these risks in a timely manner to ensure the safe use of their product.

       156.   Defendants failed to adequately warn consumers and the public, including

Caleb Michael Joyner, of the following risks associated with the use of their Olight flashlight

and Nuon batteries.

       157.   Defendants’ failure to adequately warn Caleb Michael Joyner of the risks

associated with the Olight flashlight and Nuon batteries prevented Caleb Michael Joyner

from correctly and fully evaluating the risks and benefits of using the Defendants’ devices

and products.

       158.   Had Defendants timely and adequately warned of the risks of the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, such warnings would have

been heeded by Caleb Michael Joyner, in that Caleb Michael Joyner would have changed

the manner in which he used or selected the Olight flashlight and Nuon batteries, including

but not limited to, not using the Olight flashlight and Nuon batteries and/or selecting

alternative and safer products.

       159.   If Caleb Michael Joyner had been adequately warned of the risks of the use

of Olight flashlight and Nuon batteries, as stated herein, he would have chosen an

alternative product, one that did not carry the avoidable risks of explosion and, therefore,

would have avoided the fatal injuries described herein.

       160.   Defendant’s failure to adequately warn about the risk of their Olight flashlight

and Nuon batteries was a substantial and contributing factor in causing Caleb Michael

Joyner injuries.

                                          37
                      2:20-cv-02312-CSB-EIL # 26        Page 38 of 98




       161.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       162.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight Technology Co., Ltd., for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

PLAINTIFF’S FOURTH CAUSE OF ACTION AGAINST OLIGHT TECHNOLOGY CO.,
          LTD., BASED UPON (BREACH OF EXPRESS WARRANTY)

       1-162. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 162 of the Complaint with the same force and effect as

if more fully set forth herein.

       163.    In the advertising and marketing of the flashlight and battery products, which

was directed to consumers, Defendants warranted that said product or products, were

safe for the use, which had the natural tendency to induce consumers to use the same

consumers to want to use the same.

       164.    The aforesaid warranties were breached by Defendants in that the flashlight

and battery products constituted a serious danger to the user.

       165.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and omissions of Defendant, the Olight flashlight and Nuon batteries used by

Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.


                                          38
                      2:20-cv-02312-CSB-EIL # 26         Page 39 of 98




       166.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight Technology Co., Ltd., for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

  PLAINTIFF’S FIFTH CAUSE OF ACTION AGAINST OLIGHT TECHNOLOGY CO.,
            LTD., BASED UPON BREACH OF IMPLIED WARRANTY

       1-166. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 166 of the Complaint with the same force and effect as

if more fully set forth herein.

       167.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, and sold the foregoing flashlight and battery products.

       168.    At all relevant times, Defendants intended that the flashlight and battery

products be used in the manner that the Plaintiff in fact used it and Defendants impliedly

warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

       169.    Defendants breached various implied warranties with respect to the flashlight

and battery products, including:

               a.     Defendants represented through their labeling, advertising,
                      marketing materials, publications, notice letters, and regulatory
                      submissions that the flashlight and battery products were safe,
                      and withheld and concealed information about the substantial
                      risks of serious injury and/or death associated with using the
                      flashlight and battery products;

               b.     Defendant represented that the flashlight and battery products
                      were as safe and/or safer than other alternative flashlights and
                      batteries, and concealed information, which demonstrated that
                      said products were not safer than alternatives available on the
                      market; and,
                                          39
                      2:20-cv-02312-CSB-EIL # 26        Page 40 of 98




               c.     Defendants represented that the flashlight and battery
                      products were more efficacious than other alternative
                      flashlights and batteries, and concealed information regarding
                      the true efficacy of said products.

       170.    In reliance upon Defendant’s implied warranty, Caleb Michael Joyner used

said products as prescribed and in the foreseeable manner normally intended,

recommended, promoted, instructed, and marketed by Defendants.

       171.    Defendant’s breached their implied warranty to Caleb Michael Joyner in that

said flashlight and battery products were not of merchantable quality, safe and fit for their

intended use, or adequately tested.

       172.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       173.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight Technology Co., Ltd. for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

  PLAINTIFF’S SIXTH CAUSE OF ACTION AGAINST OLIGHT TECHNOLOGY CO.,
          LTD., BASED UPON (FRAUDULENT MISREPRESENTATION)

       1-173. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing AS paragraphs 1 through 176 of the Complaint with the same force and effect as

if more fully set forth herein.

       174.    Defendant, Olight Technology Co., Ltd., having undertaken the design,


                                         40
                      2:20-cv-02312-CSB-EIL # 26         Page 41 of 98




formulation, testing, manufacture, marketing, sale, and distribution of flashlight devices and

batteries for consumer use, owed a duty to provide accurate and complete information

regarding said devices.

        175.   Prior to Caleb Michael Joyner’s purchase and use of the Olight flashlight

device and Nuon batteries, Defendants fraudulently misrepresented that the use of their

flashlight and battery products were safe and effective.

        176.   Defendant’s had a duty to provide Caleb Michael Joyner and other

consumers with true and accurate information regarding the Olight flashlight device and

Nuon batteries they manufactured, marketed, distributed and sold.

        177.   Defendants made representations and failed to disclose material facts with

the intent to induce consumers, including Caleb Michael Joyner, and the public to act in

reliance by purchasing and using the Olight flashlight device and Nuon batteries sold by

Defendants.

        178.   Caleb Michael Joyner and the public justifiably relied on Defendants’

representations and omissions by purchasing and using the Olight flashlight device and

Nuon batteries.

        179.   Defendant’s representations and omissions regarding use of its Olight

flashlight device and Nuon batteries were a direct and proximate cause of Caleb Michael

Joyner’s injuries.

        180.   As a direct and proximate result of the fraud of Defendant, the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in Mr. Joyner’s

mouth, causing the flashlight to become lodged in the back of his throat causing his death.

        181.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

                                          41
                      2:20-cv-02312-CSB-EIL # 26         Page 42 of 98




in excess of $75,000.00 against the Defendant, Olight Technology Co., Ltd., for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

PLAINTIFF’S SEVENTH CAUSE OF ACTION AGAINST OLIGHT TECHNOLOGY CO.,
        LTD., BASED UPON VIOLATIONS OF THE ILLINOIS CONSUMER
              FRAUD AND DECEPTIVE BUSINESS PRACTICE ACT

       1-181. Plaintiff repeats, reiterates, and realleges each and every allegation of

the foregoing AS paragraphs 1 through 181 of the Complaint with the same force

and effect as if more fully set forth herein.

       182.   At all times relevant, the Illinois Consumer Fraud & Deceptive Practices Act,

815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibits “the use of any deception, fraud,

false pretense, false promise, misrepresentation or concealment, suppression or omissions

of any material fact . . . in the conduct or any trade of commerce” and declares such acts or

practices as unlawful.

       183.   By engaging in the conduct described above, the Defendants have violated

the ICFA by, among other things:

              a.     Engaging in unfair or deceptive trade practices as defined in
                     the statute by making false and misleading oral and written
                     statements that had, and have the capacity, tendency, or effect
                     of deceiving or misleading consumers;

              b.     Engaging in unfair or deceptive trade practices as defined in
                     the stature by failing to state material facts, the omission of
                     which deceived or tended to deceive – both the public,
                     generally, and Caleb Michael Joyner, specifically – including,
                     but not limited to, facts relating to the health consequences of
                     the use of the Olight World USA, Inc. flashlight device and
                     Nuon batteries ; and

              c.     Engaging in unfair or deceptive trade as defined in the statute
                     by promoting the Olight World USA, Inc. flashlight device and
                                          42
                      2:20-cv-02312-CSB-EIL # 26        Page 43 of 98




                     Nuon batteries as safe and effective by knowingly and falsely
                     representing that their Olight World USA, Inc. flashlight device
                     and Nuon batteries were fit to be used for the purpose for
                     which they were intended, when in fact said devices were
                     defective and dangerous.

       184.   As a direct and proximate result of the Defendant’s conduct in violation of the

ICFA, the Olight flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat

causing his death.

       185.   At all material times, the Defendant’s actually knew of the defective nature of

Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued to

make false and/or misleading promotions, advertising, representations, and statements

regarding the Olight World USA, Inc. flashlight device and Nuon batteries so as to

maximize sales and profits at the expense of public health and safety, and they exhibited

such an entire want to care as to establish that their actions were a result of fraud, actual

malice and the conclusions and deliberate disregard of foreseeable harm to Caleb Michael

Joyner, thereby entitling Plaintiff to punitive damages. At all material time, Defendants used

and employed the above stated unfair and deceptive methods, acts, and practices willfully

and knowingly in violation of the IFCA and that Plaintiff is therefore entitled to damages.

       186.   As a direct and proximate result of the defective and unreasonably dangerous

condition of the Olight flashlight device and Nuon batteries, Caleb Michael Joyner was

injured in and about his body, suffered pain therefrom, incurred medical and released

expenses in the treatment of his injuries, sustained permanent injuries with a reasonable

degree of medical probability, and/or suffered permanent loss of an important bodily

function, suffered permanent impairment of the capacity for the enjoyment of life as a result

                                          43
                       2:20-cv-02312-CSB-EIL # 26      Page 44 of 98




of the wrongful acts of Defendants.

       187.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight Technology Co., Ltd., for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper. .

PLAINTIFF LELYNE EDENS CAUSE OF ACTION AGAINST OLIGHT TECHNOLOGY
             CO., LTD., BASED UPON (LOSS OF CONSORTIUM)

       1-187. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 187 of the Complaint with the same force and effect as

if more fully set forth herein.

       188.    LeLyne Edens is the natural mother of Caleb Michael Joyner’s heirs, and as

such, is entitled to the comfort, enjoyment, society and services of Caleb Michael Joyner.

       189.    As a direct and proximate result of the foregoing, Plaintiff, LeLyne Edens,

was deprived of the comfort and enjoyment of the services and society of Caleb Michael

Joyner, and has suffered and will continue to suffer economic loss and has otherwise been

emotionally and economically injured.

       190.    That LeLyne Edens’s injuries and damages are permanent and will continue

into the future for her lifetime.

       191.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight Technology Co., Ltd., for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

                   PLAINTIFF’S FIRST CAUSE OF ACTION AGAINST
                    OLIGHT WORLD BASED UPON NEGLIGENCE
                                         44
                      2:20-cv-02312-CSB-EIL # 26        Page 45 of 98




       1-191. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing paragraphs as paragraphs 1 through 191 of the Complaint with the same force

and effect as if more fully set forth herein.

       192.   Defendants owed a duty to warn of the hazards and dangers

associated with the use of its product, the Olight Flashlight and Nuon batteries, for

consumers such as plaintiff herein, so as to avoid harm.

       193.   Defendant, Olight World, acting by and through their authorized

divisions, subsidiaries, agents, servants, and employees, were guilty of

carelessness, recklessness, negligence, gross negligence and willful, wanton

outrageous and reckless disregard for human life and safety in manufacturing,

designing, labeling, marketing distributing, supplying and/or selling and/or placing

into the stream of commerce, battery products, including the Olight flashlight Nuon

batteries, both generally, and in the following particular respects:

       a.     Failing to conduct adequate and appropriate testing of consumer
              battery products, specifically including, but not limited to, flashlights
              and battery products used to power flashlights;

       b.     Putting flashlight and battery products on the market without first
              conducting adequate testing to determine possible hazards;

       c.     Putting flashlight and battery products on the market without adequate
              testing of their dangers to humans;

       d.     Failing to recognize the significance of their own and other testing of,
              and information regarding, flashlight and battery products, which
              testing evidenced such products potential harm to humans;

       e.     Failing to respond promptly and appropriately to their own and other
              testing of, and information regarding flashlight and battery products,
              which indicated such products potential harm to human;


                                          45
            2:20-cv-02312-CSB-EIL # 26          Page 46 of 98




f.   Failing to promptly and adequately warn of the potential of the
     flashlight and battery products to be harmful to humans;

g.   Failing to properly, appropriately, and adequately monitor the post-
     market performance of flashlight and battery products and such
     products’ effects on consumers;

h.   Concealing from the public their full knowledge and experience
     regarding the potential that battery products are harmful to humans;

i.   Promoting, marketing, advertising and/or selling flashlight and battery
     products for use by consumers given their knowledge and experience
     of such products’ potential harmful effects;

j.   Failing to withdraw flashlight and battery products from the market,
     restrict their use and/or warn of such products’ potential dangers,
     given their knowledge of the potential for its harm to humans;

k.   Failing to fulfill the standard of care required of a reasonable, prudent,
     manufacturer and distributor of flashlight and battery products;

l.   Placing and/or permitting the placement of the flashlight and battery
     products into the stream of commerce without warnings of the
     potential for said products to be harmful to humans and/or without
     properly warning of said products’ dangerousness;

m.   Failing to disclose to the public in an appropriate and timely manner,
     facts relative to the potential of the flashlight and battery products to
     be harmful to humans;

n.   Disregarding the safety of users and consumers of flashlight and
     battery products, including plaintiff herein, under the circumstances by
     failing adequately to warn of said products’ potential harm to humans;

o.   Disregarding the safety of users and consumers flashlight and battery
     products, including plaintiff herein, under the circumstances by failing
     to withdraw said products from the market and/or restrict their usage;

p.   Disregarding publicity, government and/or industry studies,
     information, documentation and recommendations, consumer
     complaints and reports and/or other information regarding the hazards
     of the flashlight and battery products and their potential harm to
     humans;

q.   Failing to exercise reasonable care in informing consumers regarding

                                 46
                     2:20-cv-02312-CSB-EIL # 26         Page 47 of 98




              the flashlight and battery products about their own knowledge
              regarding said products’ potential harm to humans;

       r.     Failing to remove flashlight and battery products from the stream of
              commerce;

       s.     Failing to test flashlight and battery products properly and/or
              adequately so as to determine its safety for use;

       t.     Promoting the flashlight and battery products as safe and/or safer
              than other comparative battery products;

       u.     Promoting the flashlight and battery products on websites aimed at
              creating user and consumer demand;

       v.     Failing to conduct and/or respond to post-marketing surveillance of
              complications and injuries; and

       w.     Failing to use due care under the circumstances.

       194.   Due to the aforesaid acts omissions, and condition of the Olight flashlight and

Nuon batteries used by Caleb Michael Joyner, Defendant’s are liable to Plaintiff for the

forgoing injuries, loses and damages.

       195.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       196.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight World, for compensatory damages

as well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

  PLAINTIFF’S SECOND CAUSE OF ACTION AGAINST OLIGHT WORLD BASED
         UPON (STRICT PRODUCTS LIABILITY – DEFECTIVE DESIGN)


                                         47
                      2:20-cv-02312-CSB-EIL # 26        Page 48 of 98




       1-196. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 196 of the Complaint with the same force and effect as

if more fully set forth herein.

       197.   Defendant’s Olight flashlight and Nuon batteries were expected to, and did,

reach the intended consumers, handlers, and persons coming into contact with the product

without substantial change in the condition in which they were researched, designed

developed, tested, manufactured, packaged, labeled, marketed, advertised, promoted,

distributed, sold and/or made available by Defendants.

       198.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they were not reasonably fit, suitable or safe for their intended purpose

and/or their foreseeable risks exceed the benefits associated with their design.

       199.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they lacked efficacy, posted a greater likelihood of injury and were more

dangerous than other available design options indicated for the same conditions and uses,

including those discussed above.

       200.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that when they left the hands of the manufacturers and/or suppliers, the

foreseeable risks of harm posed by the product could have been reduced or avoided by the

adoption of a reasonable alternative design, including those discussed above, which had

more established safety profiles and a considerably lower risks, or by the provision of

reasonable instructions or warnings.

       201.   Defendant’s Olight flashlight and Nuon batteries, as designed, posed a

substantial and avoidable likelihood of harm and it was feasible to design said products in

                                         48
                     2:20-cv-02312-CSB-EIL # 26         Page 49 of 98




a safer manner.

       202.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that the dangers associated with their use were unknowable and

unacceptable to the average or ordinary consumer.

       203.   Defendant’s Olight flashlight and Nuon batteries failed to comply with state

and federal standards when sold.

       204.   At the time of Caleb Michael Joyner’s death, the Olight flashlight and Nuon

batteries were being used for its advertised and intended purpose, and in the manner

Defendants intended.

       205.   As a foreseeable, direct, and proximate result of the aforementioned wrongful

acts and omissions of Defendants, Plaintiff was caused to suffer from the aforementioned

injuries and damages.

       206.   Due to the aforesaid condition of the Olight flashlight and Nuon batteries

used by Caleb Michael Joyner, Defendants are strictly liable to Plaintiff.

       207.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       208.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight World, for compensatory damages

as well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

PLAINTIFF’S THIRD CAUSE OF ACTION AGAINST OLIGHT WORLD BASED UPON

                                         49
                      2:20-cv-02312-CSB-EIL # 26         Page 50 of 98




                (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       1-208. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 208 of the Complaint with the same force and effect as

if more fully set forth herein.

       209.   Defendant, Olight World was under an ongoing duty to keep abreast of

known or knowable information related to their products and to advise consumers of these

risks in a timely manner to ensure the safe use of their product.

       210.   Defendant’s failed to adequately warn consumers and the public, including

Caleb Michael Joyner, of the following risks associated with the use of their Olight flashlight

and Nuon batteries.

       211.   Defendant’s failure to adequately warn Caleb Michael Joyner of the risks

associated with the Olight flashlight and Nuon batteries prevented Caleb Michael Joyner

from correctly and fully evaluating the risks and benefits of using the Defendants’ devices

and products.

       212.   Had Defendant’s timely and adequately warned of the risks of the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, such warnings would have

been heeded by Caleb Michael Joyner, in that Caleb Michael Joyner would have changed

the manner in which he used or selected the Olight flashlight and Nuon batteries, including

but not limited to, not using the Olight flashlight and Nuon batteries and/or selecting

alternative and safer products.

       213.   If Caleb Michael Joyner had been adequately warned of the risks of the use

of Olight flashlight and Nuon batteries, as stated herein, he would have chosen an

alternative product, one that did not carry the avoidable risks of explosion and, therefore,

                                          50
                      2:20-cv-02312-CSB-EIL # 26        Page 51 of 98




would have avoided the fatal injuries described herein.

       214.   Defendant’s failure to adequately warn about the risk of their Olight flashlight

and Nuon batteries was a substantial and contributing factor in causing Caleb Michael

Joyner injuries.

       215.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       216.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight World, for compensatory damages

as well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

   PLAINTIFF’S FOURTH CAUSE OF ACTION AGAINST OLIGHT WORLD BASED
                 UPON (BREACH OF EXPRESS WARRANTY)

       1-216. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 216 of the Complaint with the same force and effect as

if more fully set forth herein.

       217.   In the advertising and marketing of the flashlight and battery products, which

was directed to consumers, Defendants warranted that said product or products, were

safe for the use, which had the natural tendency to induce consumers to use the same

consumers to want to use the same.

       218.   The aforesaid warranties were breached by Defendants in that the flashlight

and battery products constituted a serious danger to the user.


                                         51
                      2:20-cv-02312-CSB-EIL # 26        Page 52 of 98




       219.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and omissions of Defendant, the Olight flashlight and Nuon batteries used by

Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       220.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight World, for compensatory damages

as well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

PLAINTIFF’S FIFTH CAUSE OF ACTION AGAINST OLIGHT WORLD BASED UPON
                    BREACH OF IMPLIED WARRANTY

       1-220. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing paragraphs 1 through 220 of the Complaint with the same force and effect as if

more fully set forth herein.

       221.   At all relevant and material times, Defendant’s manufactured, distributed,

advertised, promoted, and sold the foregoing flashlight and battery products.

       222.   At all relevant times, Defendant’s intended that the flashlight and battery

products be used in the manner that the Plaintiff in fact used it and Defendants impliedly

warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

       223.   Defendant’s breached various implied warranties with respect to the flashlight

and battery products, including:

              a.     Defendants represented through their labeling, advertising,
                     marketing materials, publications, notice letters, and regulatory
                     submissions that the flashlight and battery products were safe,
                     and withheld and concealed information about the substantial
                                         52
                     2:20-cv-02312-CSB-EIL # 26         Page 53 of 98




                     risks of serious injury and/or death associated with using the
                     flashlight and battery products;

              b.     Defendant represented that the flashlight and battery products
                     were as safe and/or safer than other alternative flashlights and
                     batteries, and concealed information, which demonstrated that
                     said products were not safer than alternatives available on the
                     market; and,

              c.     Defendants represented that the flashlight and battery
                     products were more efficacious than other alternative
                     flashlights and batteries, and concealed information regarding
                     the true efficacy of said products.

       224.   In reliance upon Defendant’s implied warranty, Caleb Michael Joyner used

said products as prescribed and in the foreseeable manner normally intended,

recommended, promoted, instructed, and marketed by Defendants.

       225.   Defendant’s breached their implied warranty to Caleb Michael Joyner in that

said flashlight and battery products were not of merchantable quality, safe and fit for their

intended use, or adequately tested.

       226.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       227.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight World, for compensatory damages

as well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

PLAINTIFF’S SIXTH CAUSE OF ACTION AGAINST OLIGHT WORLD BASED UPON
                        (FRAUDULENT MISREPRESENTATION)
     1-227. Plaintiff repeats, reiterates, and realleges each and every allegation of the

                                         53
                      2:20-cv-02312-CSB-EIL # 26         Page 54 of 98




foregoing as paragraphs 1 through 227 of the Complaint with the same force and effect as

if more fully set forth herein.

       228.   Defendant’s,        having   undertaken   the   design,   formulation,   testing,

manufacture, marketing, sale, and distribution of flashlight devices and batteries for

consumer use, owed a duty to provide accurate and complete information regarding said

devices.

       229.   Prior to Caleb Michael Joyner’s purchase and use of the Olight flashlight

device and Nuon batteries, Defendants fraudulently misrepresented that the use of their

flashlight and battery products were safe and effective.

       230.   Defendant’s had a duty to provide Caleb Michael Joyner and other

consumers with true and accurate information regarding the Olight flashlight device and

Nuon batteries they manufactured, marketed, distributed and sold.

       231.   Defendant’s made representations and failed to disclose material facts with

the intent to induce consumers, including Caleb Michael Joyner, and the public to act in

reliance by purchasing and using the Olight flashlight device and Nuon batteries sold by

Defendants.

       232.   Caleb Michael Joyner and the public justifiably relied on Defendants’

representations and omissions by purchasing and using the Olight flashlight device and

Nuon batteries.

       233.   Defendant’s representations and omissions regarding use of its Olight

flashlight device and Nuon batteries were a direct and proximate cause of Caleb Michael

Joyner’s injuries.

       234.   As a direct and proximate result of the fraud of Defendant, the Olight

                                            54
                      2:20-cv-02312-CSB-EIL # 26         Page 55 of 98




flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in Mr. Joyner’s

mouth, causing the flashlight to become lodged in the back of his throat causing his death.



       235.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight World, for compensatory damages

as well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

      PLAINTIFF’S SEVENTH CAUSE OF ACTION AGAINST OLIGHT WORLD
           BASED UPON VIOLATIONS OF THE ILLINOIS CONSUMER
              FRAUD AND DECEPTIVE BUSINESS PRACTICE ACT

       1-235. Plaintiff repeats, reiterates, and realleges each and every allegation of

the foregoing as paragraphs 1 through 235 of the Complaint with the same force

and effect as if more fully set forth herein.

       236.   At all times relevant, the Illinois Consumer Fraud & Deceptive Practices Act,

815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibits “the use of any deception, fraud,

false pretense, false promise, misrepresentation or concealment, suppression or omissions

of any material fact . . . in the conduct or any trade of commerce” and declares such acts or

practices as unlawful.

       237.   By engaging in the conduct described above, the Defendants have violated

the ICFA by, among other things:

              a.     Engaging in unfair or deceptive trade practices as defined in
                     the statute by making false and misleading oral and written
                     statements that had, and have the capacity, tendency, or effect
                     of deceiving or misleading consumers;

              b.     Engaging in unfair or deceptive trade practices as defined in
                     the stature by failing to state material facts, the omission of
                                          55
                     2:20-cv-02312-CSB-EIL # 26         Page 56 of 98




                     which deceived or tended to deceive – both the public,
                     generally, and Caleb Michael Joyner, specifically – including,
                     but not limited to, facts relating to the health consequences of
                     the use of the Olight flashlight device and Nuon batteries ; and

              c.     Engaging in unfair or deceptive trade as defined in the statute
                     by promoting the Olight flashlight device and Nuon batteries
                     as safe and effective by knowingly and falsely representing
                     that their Olight flashlight device and Nuon batteries were fit to
                     be used for the purpose for which they were intended, when in
                     fact said devices were defective and dangerous.

       238.   As a direct and proximate result of the Defendant’s conduct in violation of the

ICFA, the Olight flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat

causing his death.

       239.   At all material times, the Defendant’s actually knew of the defective nature of

Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued to

make false and/or misleading promotions, advertising, representations, and statements

regarding the Olight flashlight device and Nuon batteries so as to maximize sales and

profits at the expense of public health and safety, and they exhibited such an entire want to

care as to establish that their actions were a result of fraud, actual malice and the

conclusions and deliberate disregard of foreseeable harm to Caleb Michael Joyner, thereby

entitling Plaintiff to punitive damages. At all material time, Defendants used and employed

the above stated unfair and deceptive methods, acts, and practices willfully and knowingly

in violation of the IFCA and that Plaintiff is therefore entitled to damages.

       240.   As a direct and proximate result of the defective and unreasonably dangerous

condition of the Olight flashlight device and Nuon batteries, Caleb Michael Joyner was

injured in and about his body, suffered pain therefrom, incurred medical and released

                                         56
                       2:20-cv-02312-CSB-EIL # 26       Page 57 of 98




expenses in the treatment of his injuries, sustained permanent injuries with a reasonable

degree of medical probability, and/or suffered permanent loss of an important bodily

function, suffered permanent impairment of the capacity for the enjoyment of life as a result

of the wrongful acts of Defendants.

       241.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Olight World, for compensatory damages

as well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

    PLAINTIFF LELYNE EDENS CAUSE OF ACTION AGAINST OLIGHT WORLD
                  BASED UPON (LOSS OF CONSORTIUM)

       1-241. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 241 of the Complaint with the same force and effect as if

more fully set forth herein.

       242.    LeLyne Edens is the natural mother of Caleb Michael Joyner’s heirs, and as

such, is entitled to the comfort, enjoyment, society and services of Caleb Michael Joyner.

       243.    As a direct and proximate result of the foregoing, Plaintiff, LeLyne Edens,

was deprived of the comfort and enjoyment of the services and society of Caleb Michael

Joyner, and has suffered and will continue to suffer economic loss and has otherwise been

emotionally and economically injured.

       244.    That LeLyne Edens’s injuries and damages are permanent and will continue

into the future for her lifetime.

       245.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Olight World, for compensatory damages


                                         57
                     2:20-cv-02312-CSB-EIL # 26          Page 58 of 98




as well as for punitive damages, attorney’s fees and all such other and further relief as the

Court deems proper.

              PLAINTIFF’S FIRST CAUSE OF ACTION AGAINST
      MICA ELECTRONICS COMPANY LIMITED BASED UPON NEGLIGENCE

       1-245. Plaintiff repeats, reiterates, and realleges each and every allegation of

the foregoing as paragraphs as paragraphs 1 through 245 of the Complaint with the

same force and effect as if more fully set forth herein.

       246.   Defendant, Mica Electronics Company Limited, owed a duty to warn of the

hazards and dangers associated with the use of its product, the Olight Flashlight and Nuon

batteries, for consumers such as plaintiff herein, so as to avoid harm.

       247.   Defendant, Mica Electronics Company Limited, acting by and through their

authorized divisions, subsidiaries, agents, servants, and employees, were guilty of

carelessness, recklessness, negligence, gross negligence and willful, wanton outrageous

and reckless disregard for human life and safety in manufacturing, designing, labeling,

marketing distributing, supplying and/or selling and/or placing into the stream of commerce,

battery products, including the Olight flashlight Nuon batteries, both generally, and in the

following particular respects:

       a.     Failing to conduct adequate and appropriate testing of consumer
              battery products, specifically including, but not limited to, flashlights
              and battery products used to power flashlights;

       b.     Putting flashlight and battery products on the market without first
              conducting adequate testing to determine possible hazards;

       c.     Putting flashlight and battery products on the market without adequate
              testing of their dangers to humans;

       d.     Failing to recognize the significance of their own and other testing of,
              and information regarding, flashlight and battery products, which
                                          58
            2:20-cv-02312-CSB-EIL # 26          Page 59 of 98




     testing evidenced such products potential harm to humans;

e.   Failing to respond promptly and appropriately to their own and other
     testing of, and information regarding flashlight and battery products,
     which indicated such products potential harm to human;

f.   Failing to promptly and adequately warn of the potential of the
     flashlight and battery products to be harmful to humans;

g.   Failing to properly, appropriately, and adequately monitor the post-
     market performance of flashlight and battery products and such
     products’ effects on consumers;

h.   Concealing from the public their full knowledge and experience
     regarding the potential that battery products are harmful to humans;

i.   Promoting, marketing, advertising and/or selling flashlight and battery
     products for use by consumers given their knowledge and experience
     of such products’ potential harmful effects;

j.   Failing to withdraw flashlight and battery products from the market,
     restrict their use and/or warn of such products’ potential dangers,
     given their knowledge of the potential for its harm to humans;

k.   Failing to fulfill the standard of care required of a reasonable, prudent,
     manufacturer and distributor of flashlight and battery products;

l.   Placing and/or permitting the placement of the flashlight and battery
     products into the stream of commerce without warnings of the
     potential for said products to be harmful to humans and/or without
     properly warning of said products’ dangerousness;

m.   Failing to disclose to the public in an appropriate and timely manner,
     facts relative to the potential of the flashlight and battery products to
     be harmful to humans;

n.   Disregarding the safety of users and consumers of flashlight and
     battery products, including plaintiff herein, under the circumstances by
     failing adequately to warn of said products’ potential harm to humans;

o.   Disregarding the safety of users and consumers flashlight and battery
     products, including plaintiff herein, under the circumstances by failing
     to withdraw said products from the market and/or restrict their usage;

p.   Disregarding    publicity,   government     and/or    industry   studies,

                                  59
                     2:20-cv-02312-CSB-EIL # 26        Page 60 of 98




             information, documentation and recommendations, consumer
             complaints and reports and/or other information regarding the hazards
             of the flashlight and battery products and their potential harm to
             humans;

      q.     Failing to exercise reasonable care in informing consumers regarding
             the flashlight and battery products about their own knowledge
             regarding said products’ potential harm to humans;

      r.     Failing to remove flashlight and battery products from the stream of
             commerce;

      s.     Failing to test flashlight and battery products properly and/or
             adequately so as to determine its safety for use;

      t.     Promoting the flashlight and battery products as safe and/or safer
             than other comparative battery products;

      u.     Promoting the flashlight and battery products on websites aimed at
             creating user and consumer demand;

      v.     Failing to conduct and/or respond to post-marketing surveillance of
             complications and injuries; and

      w.     Failing to use due care under the circumstances.

      248.   Due to the aforesaid acts omissions, and condition of the Olight flashlight and

Nuon batteries used by Caleb Michael Joyner, Defendants are liable to Plaintiff for the

forgoing injuries, loses and damages.

      249.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

      250.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Mica Electronics Company Limited, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

                                        60
                      2:20-cv-02312-CSB-EIL # 26        Page 61 of 98




and further relief as the Court deems proper.

    PLAINTIFF’S SECOND CAUSE OF ACTION AGAINST MICA ELECTRONICS
                     COMPANY LIMITED BASED UPON
            (STRICT PRODUCTS LIABILITY – DEFECTIVE DESIGN)

       1-250. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 250 of the Complaint with the same force and effect as

if more fully set forth herein.

       251.    Defendant’s Olight flashlight and Nuon batteries were expected to, and did,

reach the intended consumers, handlers, and persons coming into contact with the product

without substantial change in the condition in which they were researched, designed

developed, tested, manufactured, packaged, labeled, marketed, advertised, promoted,

distributed, sold and/or made available by Defendants.

       252.    Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they were not reasonably fit, suitable or safe for their intended purpose

and/or their foreseeable risks exceed the benefits associated with their design.

       253.    Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they lacked efficacy, posted a greater likelihood of injury and were more

dangerous than other available design options indicated for the same conditions and uses,

including those discussed above.

       254.    Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that when they left the hands of the manufacturers and/or suppliers, the

foreseeable risks of harm posed by the product could have been reduced or avoided by the

adoption of a reasonable alternative design, including those discussed above, which had

more established safety profiles and a considerably lower risks, or by the provision of
                                         61
                     2:20-cv-02312-CSB-EIL # 26        Page 62 of 98




reasonable instructions or warnings.

       255.   Defendant’s Olight flashlight and Nuon batteries, as designed, posed a

substantial and avoidable likelihood of harm and it was feasible to design said products in

a safer manner.

       256.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that the dangers associated with their use were unknowable and

unacceptable to the average or ordinary consumer.

       257.   Defendant’s Olight flashlight and Nuon batteries failed to comply with state

and federal standards when sold.

       258.   At the time of Caleb Michael Joyner’s death, the Olight flashlight and Nuon

batteries were being used for its advertised and intended purpose, and in the manner

Defendants intended.

       259.   As a foreseeable, direct, and proximate result of the aforementioned wrongful

acts and omissions of Defendant’s, Plaintiff was caused to suffer from the aforementioned

injuries and damages.

       260.   Due to the aforesaid condition of the Olight flashlight and Nuon batteries

used by Caleb Michael Joyner, Defendants are strictly liable to Plaintiff.

       261.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, Caleb Michael Joyner, exploded in Mr.

Joyner’s mouth, causing the flashlight to become lodged in the back of his throat causing

his death.

       262.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Mica Electronics Company Limited, for

                                         62
                      2:20-cv-02312-CSB-EIL # 26       Page 63 of 98




compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

      PLAINTIFF’S THIRD CAUSE OF ACTION AGAINST MICA ELECTRONICS
                       COMPANY LIMITED BASED UPON
              (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       1-262. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 262 of the Complaint with the same force and effect as

if more fully set forth herein.

       263.    Defendant, Mica Electronics Company Limited, was under an ongoing duty to

keep abreast of known or knowable information related to their products and to advise

consumers of these risks in a timely manner to ensure the safe use of their product.

       264.    Defendant, Mica Electronics Company Limited, failed to adequately warn

consumers and the public, including Caleb Michael Joyner, of the following risks

associated with the use of their Olight flashlight and Nuon batteries.

       265.    Defendant’s failure to adequately warn Caleb Michael Joyner of the risks

associated with the Olight flashlight and Nuon batteries prevented Caleb Michael Joyner

from correctly and fully evaluating the risks and benefits of using the Defendants’ devices

and products.

       266.    Had Defendant’s timely and adequately warned of the risks of the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, such warnings would have

been heeded by Caleb Michael Joyner, in that Caleb Michael Joyner would have changed

the manner in which he used or selected the Olight flashlight and Nuon batteries, including

but not limited to, not using the Olight flashlight and Nuon batteries and/or selecting

alternative and safer products.
                                        63
                      2:20-cv-02312-CSB-EIL # 26        Page 64 of 98




       267.   If Caleb Michael Joyner had been adequately warned of the risks of the use

of Olight flashlight and Nuon batteries, as stated herein, he would have chosen an

alternative product, one that did not carry the avoidable risks of explosion and, therefore,

would have avoided the fatal injuries described herein.

       268.   Defendant’s failure to adequately warn about the risk of their Olight flashlight

and Nuon batteries was a substantial and contributing factor in causing Caleb Michael

Joyner injuries.

       269.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       270.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Mica Electronics Company Limited, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

     PLAINTIFF’S FOURTH CAUSE OF ACTION AGAINST MICA ELECTRONICS
      COMPANY LIMITED BASED UPON (BREACH OF EXPRESS WARRANTY)

       1-270. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 270 of the Complaint with the same force and effect as

if more fully set forth herein.

       271.   In the advertising and marketing of the flashlight and battery products, which

was directed to consumers, Defendants warranted that said product or products, were

safe for the use, which had the natural tendency to induce consumers to use the same


                                         64
                      2:20-cv-02312-CSB-EIL # 26       Page 65 of 98




consumers to want to use the same.

       272.   The aforesaid warranties were breached by Defendants in that the flashlight

and battery products constituted a serious danger to the user.

       273.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and omissions of Defendant, the Olight flashlight and Nuon batteries used by

Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       274.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Mica Electronics Company Limited, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

PLAINTIFF’S FIFTH CAUSE OF ACTION AGAINST MICA ELECTRONICS COMPANY
           LIMITED BASED UPON BREACH OF IMPLIED WARRANTY

       1-274. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 274 of the Complaint with the same force and effect as

if more fully set forth herein.

       275.   At all relevant and material times, Defendant’s manufactured, distributed,

advertised, promoted, and sold the foregoing flashlight and battery products.

       276.   At all relevant times, Defendant’s intended that the flashlight and battery

products be used in the manner that the Plaintiff in fact used it and Defendants impliedly

warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

       277.   Defendant’s breached various implied warranties with respect to the flashlight


                                         65
                     2:20-cv-02312-CSB-EIL # 26         Page 66 of 98




and battery products, including:

              a.     Defendants represented through their labeling, advertising,
                     marketing materials, publications, notice letters, and regulatory
                     submissions that the flashlight and battery products were safe,
                     and withheld and concealed information about the substantial
                     risks of serious injury and/or death associated with using the
                     flashlight and battery products;

              b.     Defendant represented that the flashlight and battery products
                     were as safe and/or safer than other alternative flashlights and
                     batteries, and concealed information, which demonstrated that
                     said products were not safer than alternatives available on the
                     market; and,

              c.     Defendants represented that the flashlight and battery
                     products were more efficacious than other alternative
                     flashlights and batteries, and concealed information regarding
                     the true efficacy of said products.

       278.   In reliance upon Defendant’s implied warranty, Caleb Michael Joyner used

said products as prescribed and in the foreseeable manner normally intended,

recommended, promoted, instructed, and marketed by Defendants.

       279.   Defendant’s breached their implied warranty to Caleb Michael Joyner in that

said flashlight and battery products were not of merchantable quality, safe and fit for their

intended use, or adequately tested.

       280.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       281.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Mica Electronics Company Limited, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

                                         66
                      2:20-cv-02312-CSB-EIL # 26         Page 67 of 98




and further relief as the Court deems proper.

     PLAINTIFF’S SIXTH CAUSE OF ACTION AGAINST MICA ELECTRONICS
    COMPANY LIMITED BASED UPON (FRAUDULENT MISREPRESENTATION)

       1-281. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing as paragraphs 1 through 281 of the Complaint with the same force and effect as

if more fully set forth herein.

       282.    Defendant’s,       having   undertaken   the   design,   formulation,   testing,

manufacture, marketing, sale, and distribution of flashlight devices and batteries for

consumer use, owed a duty to provide accurate and complete information regarding said

devices.

       283.    Prior to Caleb Michael Joyner’s purchase and use of the Olight flashlight

device and Nuon batteries, Defendants fraudulently misrepresented that the use of their

flashlight and battery products were safe and effective.

       284.    Defendant’s had a duty to provide Caleb Michael Joyner and other

consumers with true and accurate information regarding the Olight flashlight device and

Nuon batteries they manufactured, marketed, distributed and sold.

       285.    Defendant’s made representations and failed to disclose material facts with

the intent to induce consumers, including Caleb Michael Joyner, and the public to act in

reliance by purchasing and using the Olight flashlight device and Nuon batteries sold by

Defendants.

       286.    Caleb Michael Joyner and the public justifiably relied on Defendants’

representations and omissions by purchasing and using the Olight flashlight device and

Nuon batteries.


                                            67
                      2:20-cv-02312-CSB-EIL # 26         Page 68 of 98




       287.   Defendant’s representations and omissions regarding use of its Olight

flashlight device and Nuon batteries were a direct and proximate cause of Caleb Michael

Joyner’s injuries.

       288.   As a direct and proximate result of the fraud of Defendant, the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in Mr. Joyner’s

mouth, causing the flashlight to become lodged in the back of his throat causing his death.



       289.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Mica Electronics Company Limited, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

   PLAINTIFF’S SEVENTH CAUSE OF ACTION AGAINST MICA ELECTRONICS
  COMPANY LIMITED BASED UPON VIOLATIONS OF THE ILLINOIS CONSUMER
             FRAUD AND DECEPTIVE BUSINESS PRACTICE ACT

       1-289. Plaintiff repeats, reiterates, and realleges each and every allegation of

the foregoing as paragraphs 1 through 289 of the Complaint with the same force

and effect as if more fully set forth herein.

       290.   At all times relevant, the Illinois Consumer Fraud & Deceptive Practices Act,

815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibits “the use of any deception, fraud,

false pretense, false promise, misrepresentation or concealment, suppression or omissions

of any material fact . . . in the conduct or any trade of commerce” and declares such acts or

practices as unlawful.

       291.   By engaging in the conduct described above, the Defendants have violated

the ICFA by, among other things:
                                          68
                     2:20-cv-02312-CSB-EIL # 26         Page 69 of 98




              a.     Engaging in unfair or deceptive trade practices as defined in
                     the statute by making false and misleading oral and written
                     statements that had, and have the capacity, tendency, or effect
                     of deceiving or misleading consumers;

              b.     Engaging in unfair or deceptive trade practices as defined in
                     the stature by failing to state material facts, the omission of
                     which deceived or tended to deceive – both the public,
                     generally, and Caleb Michael Joyner, specifically – including,
                     but not limited to, facts relating to the health consequences of
                     the use of the Olight flashlight device and Nuon batteries ; and

              c.     Engaging in unfair or deceptive trade as defined in the statute
                     by promoting the Olight flashlight device and Nuon batteries
                     as safe and effective by knowingly and falsely representing
                     that their Olight flashlight device and Nuon batteries were fit to
                     be used for the purpose for which they were intended, when in
                     fact said devices were defective and dangerous.

       292.   As a direct and proximate result of the Defendant’s conduct in violation of the

ICFA, the Olight flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat

causing his death.

       293.   At all material times, the Defendant’s actually knew of the defective nature of

Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued to

make false and/or misleading promotions, advertising, representations, and statements

regarding the Olight flashlight device and Nuon batteries so as to maximize sales and

profits at the expense of public health and safety, and they exhibited such an entire want to

care as to establish that their actions were a result of fraud, actual malice and the

conclusions and deliberate disregard of foreseeable harm to Caleb Michael Joyner, thereby

entitling Plaintiff to punitive damages. At all material time, Defendants used and employed

the above stated unfair and deceptive methods, acts, and practices willfully and knowingly


                                         69
                      2:20-cv-02312-CSB-EIL # 26        Page 70 of 98




in violation of the IFCA and that Plaintiff is therefore entitled to damages.

       294.   As a direct and proximate result of the defective and unreasonably dangerous

condition of the Olight flashlight device and Nuon batteries, Caleb Michael Joyner was

injured in and about his body, suffered pain therefrom, incurred medical and released

expenses in the treatment of his injuries, sustained permanent injuries with a reasonable

degree of medical probability, and/or suffered permanent loss of an important bodily

function, suffered permanent impairment of the capacity for the enjoyment of life as a result

of the wrongful acts of Defendants.

       295.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant, Mica Electronics Company Limited, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper. .

 PLAINTIFF LELYNE EDENS CAUSE OF ACTION AGAINST MICA ELECTRONICS
         COMPANY LIMITED BASED UPON (LOSS OF CONSORTIUM)

       1-295. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 295 of the Complaint with the same force and effect as if

more fully set forth herein.

       296.   LeLyne Edens is the natural mother of Caleb Michael Joyner’s heirs, and as

such, is entitled to the comfort, enjoyment, society and services of Caleb Michael Joyner.

       297.   As a direct and proximate result of the foregoing, Plaintiff, LeLyne Edens,

was deprived of the comfort and enjoyment of the services and society of Caleb Michael

Joyner, and has suffered and will continue to suffer economic loss and has otherwise been

emotionally and economically injured.


                                         70
                       2:20-cv-02312-CSB-EIL # 26        Page 71 of 98




       298.    That LeLyne Edens’s injuries and damages are permanent and will continue

into the future for her lifetime.

       299.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Mica Electronics Company Limited, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

       300.

              PLAINTIFF’S FIRST CAUSE OF ACTION AGAINST
    BATTERIES PLUS HOLDING CORPORATION BASED UPON NEGLIGENCE

       1-299. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing paragraphs as paragraphs 1 through 299 of the Complaint with the same force

and effect as if more fully set forth herein.

       301.    Batteries Plus Holding Corporation owed a duty to warn of the hazards and

dangers associated with the use of its product, the Olight Flashlight and Nuon batteries, for

consumers such as plaintiff herein, so as to avoid harm but Batteries Plus Holding

Corporation, acting by and through their authorized divisions, subsidiaries, agents,

servants, and employees, were guilty of carelessness, recklessness, negligence, gross

negligence and willful, wanton outrageous and reckless disregard for human life and safety

in manufacturing, designing, labeling, marketing distributing, supplying and/or selling and/or

placing into the stream of commerce, battery products, including the Batteries Plus Holding

Corporation flashlight Nuon batteries, both generally, and in the following particular

respects:

       a.      Failing to conduct adequate and appropriate testing of consumer
               battery products, specifically including, but not limited to, flashlights
                                          71
            2:20-cv-02312-CSB-EIL # 26          Page 72 of 98




     and battery products used to power flashlights;

b.   Putting flashlight and battery products on the market without first
     conducting adequate testing to determine possible hazards;

c.   Putting flashlight and battery products on the market without adequate
     testing of their dangers to humans;

d.   Failing to recognize the significance of their own and other testing of,
     and information regarding, flashlight and battery products, which
     testing evidenced such products potential harm to humans;

e.   Failing to respond promptly and appropriately to their own and other
     testing of, and information regarding flashlight and battery products,
     which indicated such products potential harm to human;

f.   Failing to promptly and adequately warn of the potential of the
     flashlight and battery products to be harmful to humans;

g.   Failing to properly, appropriately, and adequately monitor the post-
     market performance of flashlight and battery products and such
     products’ effects on consumers;

h.   Concealing from the public their full knowledge and experience
     regarding the potential that battery products are harmful to humans;

i.   Promoting, marketing, advertising and/or selling flashlight and battery
     products for use by consumers given their knowledge and experience
     of such products’ potential harmful effects;

j.   Failing to withdraw flashlight and battery products from the market,
     restrict their use and/or warn of such products’ potential dangers,
     given their knowledge of the potential for its harm to humans;

k.   Failing to fulfill the standard of care required of a reasonable, prudent,
     manufacturer and distributor of flashlight and battery products;

l.   Placing and/or permitting the placement of the flashlight and battery
     products into the stream of commerce without warnings of the
     potential for said products to be harmful to humans and/or without
     properly warning of said products’ dangerousness;

m.   Failing to disclose to the public in an appropriate and timely manner,
     facts relative to the potential of the flashlight and battery products to
     be harmful to humans;

                                 72
                    2:20-cv-02312-CSB-EIL # 26         Page 73 of 98




      n.     Disregarding the safety of users and consumers of flashlight and
             battery products, including plaintiff herein, under the circumstances by
             failing adequately to warn of said products’ potential harm to humans;

      o.     Disregarding the safety of users and consumers flashlight and battery
             products, including plaintiff herein, under the circumstances by failing
             to withdraw said products from the market and/or restrict their usage;

      p.     Disregarding publicity, government and/or industry studies,
             information, documentation and recommendations, consumer
             complaints and reports and/or other information regarding the hazards
             of the flashlight and battery products and their potential harm to
             humans;

      q.     Failing to exercise reasonable care in informing consumers regarding
             the flashlight and battery products about their own knowledge
             regarding said products’ potential harm to humans;

      r.     Failing to remove flashlight and battery products from the stream of
             commerce;

      s.     Failing to test flashlight and battery products properly and/or
             adequately so as to determine its safety for use;

      t.     Promoting the flashlight and battery products as safe and/or safer
             than other comparative battery products;

      u.     Promoting the flashlight and battery products on websites aimed at
             creating user and consumer demand;

      v.     Failing to conduct and/or respond to post-marketing surveillance of
             complications and injuries; and

      w.     Failing to use due care under the circumstances.

      302.   Due to the aforesaid acts omissions, and condition of the Olight flashlight and

Nuon batteries used by Caleb Michael Joyner, Defendants are liable to Plaintiff for the

foregoing injuries, losses, and damages.

      303.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Batteries Plus Holding Corporation, the Olight flashlight

                                        73
                          2:20-cv-02312-CSB-EIL # 26    Page 74 of 98




and Nuon batteries exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       304.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Batteries Plus Holding Corporation, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.



      PLAINTIFF’S SECOND CAUSE OF ACTION AGAINST BATTERIES PLUS
     HOLDING CORPORATION BASED UPON(STRICT PRODUCTS LIABILITY –
                          DEFECTIVE DESIGN)

       1-303. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 303 of the Complaint with the same force and effect as if more

fully set forth herein.

       305.    Defendant’s Olight flashlight and Nuon batteries were expected to reach the

intended consumers, handlers, and persons coming into contact with the product that was

reasonably fit, suitable or safe for their intended purpose.

       306.    Defendant’s Olight flashlight and Nuon batteries were defective in

manufacture, design or that made the product unreasonably dangerous and that defect

was present at the time it left the Defendant’s control and the defect was the proximate

cause of Caleb Joyner’s injuries and wrongful death.

       307.    Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they lacked efficacy, posted a greater likelihood of injury and were more

dangerous than other available options.

       308.    Defendants’ Olight flashlight and Nuon batteries were defective in design or
                                          74
                     2:20-cv-02312-CSB-EIL # 26        Page 75 of 98




formulation in that when they left the hands of the manufacturers and/or suppliers, the

foreseeable risks of harm posed by the product could have been reduced or avoided by the

adoption of a reasonable alternative design, including those discussed above, which had

more established safety profiles and a considerably lower risks, or by the provision of

reasonable instructions or warnings.

       309.   Defendant’s Olight flashlight and Nuon batteries, as designed, posed a

substantial and avoidable likelihood of harm and it was feasible to design said products in

a safer manner.

       310.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that the dangers associated with their use were unknowable and

unacceptable to the average or ordinary consumer.

       311.   Defendant’s Olight flashlight and Nuon batteries failed to comply with state

and federal standards when sold.

       312.   At the time of Caleb Michael Joyner’s death, the Olight flashlight and Nuon

batteries were being used for its advertised and intended purpose, and in the manner

Defendants intended.

       313.   As a foreseeable, direct, and proximate result of the aforementioned wrongful

acts and omissions of Defendant’s, Plaintiff was caused to suffer from the aforementioned

injuries and damages.

       314.   Due to the aforesaid condition of the Olight flashlight and Nuon batteries

used by Caleb Michael Joyner, Defendants are strictly liable to Plaintiff.

       315.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant’s, the Olight flashlight and Nuon batteries used

                                         75
                          2:20-cv-02312-CSB-EIL # 26   Page 76 of 98




by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       316.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Batteries Plus Holding Corporation, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.



            PLAINTIFF’S THIRD CAUSE OF ACTION AGAINST BATTERIES
                  PLUS HOLDING CORPORATION BASED UPON
               (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       1-315. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 315 of the Complaint with the same force and effect as if more

fully set forth herein.

       317.    Defendant Batteries Plus Holding Corporation was under an ongoing duty to

keep abreast of known or knowable information related to their products and to advise

consumers of these risks in a timely manner to ensure the safe use of their product.

       318.    Defendant Batteries Plus Holding Corporation failed to adequately warn

consumers and the public, including Caleb Michael Joyner, of the following risks

associated with the use of their Olight flashlight and Nuon batteries.

       319.    Defendant’s failure to adequately warn Caleb Michael Joyner of the risks

associated with the Olight flashlight and Nuon batteries prevented Caleb Michael Joyner

from correctly and fully evaluating the risks and benefits of using the Defendants’ devices

and products.

       320.    Had Defendants timely and adequately warned of the risks of the Olight
                                          76
                     2:20-cv-02312-CSB-EIL # 26         Page 77 of 98




flashlight and Nuon batteries used by Caleb Michael Joyner, such warnings would have

been heeded by Caleb Michael Joyner, in that Caleb Michael Joyner would have changed

the manner in which he used or selected the Olight flashlight and Nuon batteries, including

but not limited to, not using the Olight flashlight and Nuon batteries and/or selecting

alternative and safer products.

       321.   If Caleb Michael Joyner had been adequately warned of the risks of the use

of Olight flashlight and Nuon batteries, as stated herein, he would have chosen an

alternative product, one that did not carry the avoidable risks of explosion and, therefore,

would have avoided the fatal injuries described herein.

       322.   Defendant’s failure to adequately warn about the risk of their Olight flashlight

and Nuon batteries was a substantial and contributing factor in causing Caleb Michael

Joyner injuries.

       323.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       324.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Batteries Plus Holding Corporation, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

      PLAINTIFF’S FOURTH CAUSE OF ACTION AGAINST BATTERIES PLUS
                   HOLDING CORPORTATION BASED UPON
                     (BREACH OF EXPRESS WARRANTY)

       1-323. Plaintiff repeats, reiterates, and realleges each and every allegation of the
                                         77
                          2:20-cv-02312-CSB-EIL # 26    Page 78 of 98




paragraphs as 1 through 323 of the Complaint with the same force and effect as if more

fully set forth herein.

       325.    In the advertising and marketing of the flashlight and battery products, which

was directed to consumers, Defendants warranted that said product or products, were safe

for the use, which had the natural tendency to induce consumers to use the same

consumers to want to use the same.

       326.    The aforesaid warranties were breached by Defendants in that the flashlight

and battery products constituted a serious danger to the user.

       327.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       328.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Batteries Plus Holding Corporation, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

        PLAINTIFF’S FIFTH CAUSE OF ACTION AGAINST BATTERIES PLUS
                    HOLDING CORPORATION BASED UPON
                       BREACH OF IMPLIED WARRANTY

       1-327. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs as 1 through 327 of the Complaint with the same force and effect as

if more fully set forth herein.

       329.    At all relevant and material times, Defendants manufactured, distributed,

advertised, promoted, and sold the foregoing flashlight and battery products.
                                          78
                     2:20-cv-02312-CSB-EIL # 26         Page 79 of 98




       330.   At all relevant times, Defendants intended that the flashlight and battery

products be used in the manner that the Plaintiff in fact used it and Defendants impliedly

warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

       331.   Defendants breached various implied warranties with respect to the flashlight

and battery products, including:

              a.     Defendants represented through their labeling, advertising,
                     marketing materials, publications, notice letters, and regulatory
                     submissions that the flashlight and battery products were safe,
                     and withheld and concealed information about the substantial
                     risks of serious injury and/or death associated with using the
                     flashlight and battery products;

              b.     Defendant represented that the flashlight and battery products
                     were as safe and/or safer than other alternative flashlights and
                     batteries, and concealed information, which demonstrated that
                     said products were not safer than alternatives available on the
                     market; and,

              c.     Defendants represented that the flashlight and battery
                     products were more efficacious than other alternative
                     flashlights and batteries, and concealed information regarding
                     the true efficacy of said products.

       332.   In reliance upon Defendant’s implied warranty, Caleb Michael Joyner used

said products as prescribed and in the foreseeable manner normally intended,

recommended, promoted, instructed, and marketed by Defendants.

       333.   Defendants breached their implied warranty to Caleb Michael Joyner in that

said flashlight and battery products were not of merchantable quality, safe and fit for their

intended use, or adequately tested.

       334.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

                                         79
                      2:20-cv-02312-CSB-EIL # 26       Page 80 of 98




by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       335.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Batteries Plus Holding Corporation, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

  PLAINTIFF’S SIXTH CAUSE OF ACTION AGAINST BATTERIES PLUS HOLDING
                        CORPORATION BASED UPON
                    (FRAUDULENT MISREPRESENTATION)

       1-334. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs as 1 through 334 of the Complaint with the same force and effect as

if more fully set forth herein.

       336.   Defendants, having undertaken the design, formulation, testing, manufacture,

marketing, sale, and distribution of flashlight devices and batteries for consumer use, owed

a duty to provide accurate and complete information regarding said devices.

       337.   Prior to Caleb Michael Joyner’s purchase and use of the Olight flashlight

device and Nuon batteries, Defendants fraudulently misrepresented that the use of their

flashlight and battery products were safe and effective.

       338.   Defendants had a duty to provide Caleb Michael Joyner and other consumers

with true and accurate information regarding the Olight flashlight device and Nuon batteries

they manufactured, marketed, distributed and sold.

       339.   Defendants made representations and failed to disclose material facts with

the intent to induce consumers, including Caleb Michael Joyner, and the public to act in

reliance by purchasing and using the Olight flashlight device and Nuon batteries sold by
                                         80
                      2:20-cv-02312-CSB-EIL # 26        Page 81 of 98




Defendants.

       340.   Caleb Michael Joyner and the public justifiably relied on Defendants’

representations and omissions by purchasing and using the Olight flashlight device and

Nuon batteries.

       341.   Defendants’ representations and omissions regarding use of its Olight

flashlight device and Nuon batteries were a direct and proximate cause of Caleb Michael

Joyner’s injuries.

       342.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       343.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Batteries Plus Holding Corporation, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

     PLAINTIFF’S SEVENTH CAUSE OF ACTION AGAINST BATTERIES PLUS
     HOLDING CORPORATION BASED UPON VIOLATIONS OF THE ILLINOIS
       CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICE ACT

       1-342. Plaintiff repeats, reiterates and realleges each and every allegation of

the foregoing as paragraphs 1 through 342 of the Complaint with the same force

and effect as if more fully set forth herein.

       344.   At all times relevant, the Illinois Consumer Fraud & Deceptive Practices Act,

815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibits “the use of any deception, fraud,

false pretense, false promise, misrepresentation or concealment, suppression or omissions
                                          81
                     2:20-cv-02312-CSB-EIL # 26         Page 82 of 98




of any material fact . . . in the conduct or any trade of commerce” and declares such acts or

practices as unlawful.

       345.   By engaging in the conduct described above, the Defendants have violated

the ICFA by, among other things:

              a.     Engaging in unfair or deceptive trade practices as defined in
                     the statute by making false and misleading oral and written
                     statements that had, and have the capacity, tendency, or effect
                     of deceiving or misleading consumers;

              b.     Engaging in unfair or deceptive trade practices as defined in
                     the stature by failing to state material facts, the omission of
                     which deceived or tended to deceive – both the public,
                     generally, and Caleb Michael Joyner, specifically – including,
                     but not limited to, facts relating to the health consequences of
                     the use of the Olight flashlight device and Nuon batteries ; and

              c.     Engaging in unfair or deceptive trade as defined in the statute
                     by promoting the Olight flashlight device and Nuon batteries
                     as safe and effective by knowingly and falsely representing
                     that their Olight flashlight device and Nuon batteries were fit to
                     be used for the purpose for which they were intended, when in
                     fact said devices were defective and dangerous.

       346.   As a direct and proximate result of the Defendants’ conduct in violation of the

ICFA, the Olight flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat

causing his death. Caleb Michael Joyner suffered injuries, death, and economic loss. Had

Defendants not engaged in the deceptive conduct described herein, Caleb Michael Joyner

would not have purchased and/or paid for the Olight flashlight device and Nuon batteries

that he used and would not have incurred related medical costs and injury.

       347.   At all material times, the Defendants actually knew of the defective nature of

the Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued


                                         82
                     2:20-cv-02312-CSB-EIL # 26         Page 83 of 98




to make false and/or misleading promotions, advertising, representations, and statements

regarding the Olight flashlight device and Nuon batteries so as to maximize sales and

profits at the expense of public health and safety, and they exhibited such an entire want to

care as to establish that their actions were a result of fraud, actual malice and the

conclusions and deliberate disregard of foreseeable harm to Caleb Michael Joyner, thereby

entitling Plaintiff to punitive damages. At all material time, Defendants used and employed

the above stated unfair and deceptive methods, acts, and practices willfully and knowingly

in violation of the IFCA and that Plaintiff is therefore entitled to damages.

       348.   As a direct and proximate result of the defective and unreasonably dangerous

condition of the Olight flashlight device and Nuon batteries, Caleb Michael Joyner was

injured in and about his body, suffered pain therefrom, incurred medical and released

expenses in the treatment of his injuries, sustained permanent injuries with a reasonable

degree of medical probability, and/or suffered permanent loss of an important bodily

function, suffered permanent impairment of the capacity for the enjoyment of life as a result

of the wrongful acts of Defendants.

       349.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Batteries Plus Holding Corporation, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

   PLAINTIFF LELYNE EDENS CAUSE OF ACTION AGAINST BATTERIES PLUS
       HOLDING CORPORATION BASED UPON (LOSS OF CONSORTIUM)

       1-348. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs 1 through 348 of the Complaint with the same force and effect as if


                                         83
                       2:20-cv-02312-CSB-EIL # 26      Page 84 of 98




more fully set forth herein.

       349.    LeLyne Edens is the natural mother of Caleb Michael Joyner’s heirs, and as

such, is entitled to the comfort, enjoyment, society and services of Caleb Michael Joyner.

       350.    As a direct and proximate result of the foregoing, Plaintiff, LeLyne Edens,

was deprived of the comfort and enjoyment of the services and society of Caleb Michael

Joyner, and has suffered and will continue to suffer economic loss and has otherwise been

emotionally and economically injured.

       351.    That LeLyne Edens’s injuries and damages are permanent and will continue

into the future for her lifetime.

       352.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

4in excess of $75,000.00 against the Defendant Batteries Plus Holding Corporation, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

                PLAINTIFF’S FIRST CAUSE OF ACTION AGAINST
           ASCENT BATTERY SUPPLY, LLC, BASED UPON NEGLIGENCE

       1-352. Plaintiff repeats, reiterates, and realleges each and every allegation of the

foregoing paragraphs as paragraphs 1 through 352 of the Complaint with the same force

and effect as if more fully set forth herein.

       353.    Ascent Battery Supply, LLC owed a duty to warn of the hazards and dangers

associated with the use of its product, the Olight Flashlight and Nuon batteries, for

consumers such as plaintiff herein, so as to avoid harm but Ascent Battery Supply, LLC,

acting by and through their authorized divisions, subsidiaries, agents, servants, and

employees, were guilty of carelessness, recklessness, negligence, gross negligence and


                                          84
                     2:20-cv-02312-CSB-EIL # 26          Page 85 of 98




willful, wanton outrageous and reckless disregard for human life and safety in

manufacturing, designing, labeling, marketing distributing, supplying and/or selling and/or

placing into the stream of commerce, battery products, including the Olight flashlight and

Nuon batteries, both generally, and in the following particular respects:

       a.     Failing to conduct adequate and appropriate testing of consumer
              battery products, specifically including, but not limited to, flashlights
              and battery products used to power flashlights;

       b.     Putting flashlight and battery products on the market without first
              conducting adequate testing to determine possible hazards;

       c.     Putting flashlight and battery products on the market without adequate
              testing of their dangers to humans;

       d.     Failing to recognize the significance of their own and other testing of,
              and information regarding, flashlight and battery products, which
              testing evidenced such products potential harm to humans;

       e.     Failing to respond promptly and appropriately to their own and other
              testing of, and information regarding flashlight and battery products,
              which indicated such products potential harm to human;

       f.     Failing to promptly and adequately warn of the potential of the
              flashlight and battery products to be harmful to humans;

       g.     Failing to properly, appropriately, and adequately monitor the post-
              market performance of flashlight and battery products and such
              products’ effects on consumers;

       h.     Concealing from the public their full knowledge and experience
              regarding the potential that battery products are harmful to humans;

       i.     Promoting, marketing, advertising and/or selling flashlight and battery
              products for use by consumers given their knowledge and experience
              of such products’ potential harmful effects;

       j.     Failing to withdraw flashlight and battery products from the market,
              restrict their use and/or warn of such products’ potential dangers,
              given their knowledge of the potential for its harm to humans;

       k.     Failing to fulfill the standard of care required of a reasonable, prudent,

                                          85
            2:20-cv-02312-CSB-EIL # 26         Page 86 of 98




     manufacturer and distributor of flashlight and battery products;

l.   Placing and/or permitting the placement of the flashlight and battery
     products into the stream of commerce without warnings of the
     potential for said products to be harmful to humans and/or without
     properly warning of said products’ dangerousness;

m.   Failing to disclose to the public in an appropriate and timely manner,
     facts relative to the potential of the flashlight and battery products to
     be harmful to humans;

n.   Disregarding the safety of users and consumers of flashlight and
     battery products, including plaintiff herein, under the circumstances by
     failing adequately to warn of said products’ potential harm to humans;

o.   Disregarding the safety of users and consumers flashlight and battery
     products, including plaintiff herein, under the circumstances by failing
     to withdraw said products from the market and/or restrict their usage;

p.   Disregarding publicity, government and/or industry studies,
     information, documentation and recommendations, consumer
     complaints and reports and/or other information regarding the hazards
     of the flashlight and battery products and their potential harm to
     humans;

q.   Failing to exercise reasonable care in informing consumers regarding
     the flashlight and battery products about their own knowledge
     regarding said products’ potential harm to humans;

r.   Failing to remove flashlight and battery products from the stream of
     commerce;

s.   Failing to test flashlight and battery products properly and/or
     adequately so as to determine its safety for use;

t.   Promoting the flashlight and battery products as safe and/or safer
     than other comparative battery products;

u.   Promoting the flashlight and battery products on websites aimed at
     creating user and consumer demand;

v.   Failing to conduct and/or respond to post-marketing surveillance of
     complications and injuries; and

w.   Failing to use due care under the circumstances.

                                86
                          2:20-cv-02312-CSB-EIL # 26     Page 87 of 98




       354.    Due to the aforesaid acts omissions, and condition of the Olight flashlight and

Nuon batteries used by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the

flashlight to become lodged in the back of his throat causing his death.

       355.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Ascent Battery Supply, LLC.

       356.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Ascent Battery Supply, LLC, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

PLAINTIFF’S SECOND CAUSE OF ACTION AGAINST ASCENT BATTERY SUPPLY,
  LLC, BASED UPON (STRICT PRODUCTS LIABILITY – DEFECTIVE DESIGN)

       1-356. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 356 of the Complaint with the same force and effect as if more

fully set forth herein.

       357.    Defendant’s Olight flashlight and Nuon batteries were expected to reach the

intended consumers, handlers, and persons coming into contact with the product that was

reasonably fit, suitable or safe for their intended purpose.

       358.    Defendant’s Olight flashlight and Nuon batteries were defective in

manufacture, design or that made the product unreasonably dangerous and that defect

was present at the time it left the Defendant’s control and the defect was the proximate

cause of Caleb Joyner’s injuries and wrongful death.

       359.    Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that they lacked efficacy, posted a greater likelihood of injury and were more
                                          87
                     2:20-cv-02312-CSB-EIL # 26        Page 88 of 98




dangerous than other available options.

       360.   Defendants’ Olight flashlight and Nuon batteries were defective in design or

formulation in that when they left the hands of the manufacturers and/or suppliers, the

foreseeable risks of harm posed by the product could have been reduced or avoided by the

adoption of a reasonable alternative design, including those discussed above, which had

more established safety profiles and a considerably lower risks, or by the provision of

reasonable instructions or warnings.

       361.   Defendant’s Olight flashlight and Nuon batteries, as designed, posed a

substantial and avoidable likelihood of harm and it was feasible to design said products in

a safer manner.

       362.   Defendant’s Olight flashlight and Nuon batteries were defective in design or

formulation in that the dangers associated with their use were unknowable and

unacceptable to the average or ordinary consumer.

       363.   Defendant’s Olight flashlight and Nuon batteries failed to comply with state

and federal standards when sold.

       364.   At the time of Caleb Michael Joyner’s death, the Olight flashlight and Nuon

batteries were being used for its advertised and intended purpose, and in the manner

Defendants intended.

       365.   As a foreseeable, direct, and proximate result of the aforementioned wrongful

acts and omissions of Defendants, Plaintiff was caused to suffer from the aforementioned

injuries and damages.

       366.   Due to the aforesaid condition of the Olight flashlight and Nuon batteries

used by Caleb Michael Joyner, Defendants are strictly liable to Plaintiff.

                                         88
                          2:20-cv-02312-CSB-EIL # 26   Page 89 of 98




       367.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendants, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       368.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Ascent Battery Supply, LLC, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

                   PLAINTIFF’S THIRD CAUSE OF ACTION AGAINST
                   ASCENT BATTERY SUPPLY, LLC, BASED UPON
                 (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       1-368. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 368 of the Complaint with the same force and effect as if more

fully set forth herein.

       369.    Defendant Ascent Battery Supply, LLC was under an ongoing duty to keep

abreast of known or knowable information related to their products and to advise

consumers of these risks in a timely manner to ensure the safe use of their product.

       370.    Defendant Ascent Battery Supply, LLC failed to adequately warn consumers

and the public, including Caleb Michael Joyner, of the following risks associated with the

use of their Olight flashlight and Nuon batteries.

       371.    Defendant’s failure to adequately warn Caleb Michael Joyner of the risks

associated with the Olight flashlight and Nuon batteries prevented Caleb Michael Joyner

from correctly and fully evaluating the risks and benefits of using the Defendant’s devices

and products.
                                          89
                     2:20-cv-02312-CSB-EIL # 26         Page 90 of 98




       372.   Had Defendants timely and adequately warned of the risks of the Olight

flashlight and Nuon batteries used by Caleb Michael Joyner, such warnings would have

been heeded by Caleb Michael Joyner, in that Caleb Michael Joyner would have changed

the manner in which he used or selected the Olight flashlight and Nuon batteries, including

but not limited to, not using the Olight flashlight and Nuon batteries and/or selecting

alternative and safer products.

       373.   If Caleb Michael Joyner had been adequately warned of the risks of the use

of the Olight flashlight and Nuon batteries, as stated herein, he would have chosen an

alternative product, one that did not carry the avoidable risks of explosion and, therefore,

would have avoided the fatal injuries described herein.

       374.   Defendant’s failure to adequately warn about the risk of their Olight flashlight

and Nuon batteries was a substantial and contributing factor in causing Caleb Michael

Joyner injuries.

       375.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       376.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Ascent Battery Supply, LLC, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

PLAINTIFF’S FOURTH CAUSE OF ACTION AGAINST ASCENT BATTERY SUPPLY,
           LLC, BASED UPON (BREACH OF EXPRESS WARRANTY)


                                         90
                          2:20-cv-02312-CSB-EIL # 26    Page 91 of 98




       1-376. Plaintiff repeats, reiterates, and realleges each and every allegation of the

paragraphs as 1 through 376 of the Complaint with the same force and effect as if more

fully set forth herein.

       377.    In the advertising and marketing of the flashlight and battery products, which

was directed to consumers, Defendant’s warranted that said product or products, were safe

for the use, which had the natural tendency to induce consumers to use the same

consumers to want to use the same.

       378.    The aforesaid warranties were breached by Defendants in that the flashlight

and battery products constituted a serious danger to the user.

       379.    As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       380.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Ascent Battery Supply, LLC, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

  PLAINTIFF’S FIFTH CAUSE OF ACTION AGAINST ASCENT BATTERY SUPPLY,
             LLC BASED UPON BREACH OF IMPLIED WARRANTY

       1-380. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs as 1 through 380 of the Complaint with the same force and effect as

if more fully set forth herein.

       381.    At all relevant and material times, Defendants manufactured, distributed,


                                          91
                     2:20-cv-02312-CSB-EIL # 26         Page 92 of 98




advertised, promoted, and sold the foregoing flashlight and battery products.

       382.   At all relevant times, Defendants intended that the flashlight and battery

products be used in the manner that the Plaintiff in fact used it and Defendants impliedly

warranted the product to be of merchantable quality, safe and fit for such use, and was

adequately tested.

       383.   Defendants breached various implied warranties with respect to the flashlight

and battery products, including:

              a.     Defendants represented through their labeling, advertising,
                     marketing materials, publications, notice letters, and regulatory
                     submissions that the flashlight and battery products were safe,
                     and withheld and concealed information about the substantial
                     risks of serious injury and/or death associated with using the
                     flashlight and battery products;

              b.     Defendant represented that the flashlight and battery products
                     were as safe and/or safer than other alternative flashlights and
                     batteries, and concealed information, which demonstrated that
                     said products were not safer than alternatives available on the
                     market; and,

              c.     Defendants represented that the flashlight and battery
                     products were more efficacious than other alternative
                     flashlights and batteries, and concealed information regarding
                     the true efficacy of said products.

       384.   In reliance upon Defendants’ implied warranty, Caleb Michael Joyner used

said products as prescribed and in the foreseeable manner normally intended,

recommended, promoted, instructed, and marketed by Defendants.

       385.   Defendants breached their implied warranty to Caleb Michael Joyner in that

said flashlight and battery products were not of merchantable quality, safe and fit for their

intended use, or adequately tested.

       386.   As a direct and proximate result of the negligent and/or reckless and/or

                                         92
                      2:20-cv-02312-CSB-EIL # 26       Page 93 of 98




wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       387.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Ascent Battery Supply, LLC, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

  PLAINTIFF’S SIXTH CAUSE OF ACTION AGAINST ASCENT BATTERY SUPPLY,
        LLC, USA BASED UPON (FRAUDULENT MISREPRESENTATION)

       1-387. Plaintiff repeats, reiterates and realleges each and every allegation of the

foregoing paragraphs as 1 through 387 of the Complaint with the same force and effect as

if more fully set forth herein.

       388.    Defendants, having undertaken the design, formulation, testing, manufacture,

marketing, sale, and distribution of flashlight devices and batteries for consumer use, owed

a duty to provide accurate and complete information regarding said devices.

       389.    Prior to Caleb Michael Joyner’s purchase and use of the Olight flashlight

device and Nuon batteries, Defendants fraudulently misrepresented that the use of their

flashlight and battery products were safe and effective.

       390.    Defendants had a duty to provide Caleb Michael Joyner and other consumers

with true and accurate information regarding the Olight flashlight device and Nuon batteries

they manufactured, marketed, distributed and sold.

       391.    Defendants made representations and failed to disclose material facts with

the intent to induce consumers, including Caleb Michael Joyner, and the public to act in


                                         93
                      2:20-cv-02312-CSB-EIL # 26        Page 94 of 98




reliance by purchasing and using the Olight flashlight device and Nuon batteries sold by

Defendants.

       392.   Caleb Michael Joyner and the public justifiably relied on Defendants’

representations and omissions by purchasing and using the Olight flashlight device and

Nuon batteries.

       393.   Defendant’s representations and omissions regarding use of its Olight

flashlight device and Nuon batteries were a direct and proximate cause of Caleb Michael

Joyner’s injuries.

       394.   As a direct and proximate result of the negligent and/or reckless and/or

wanton acts and/or omissions of Defendant, the Olight flashlight and Nuon batteries used

by Caleb Michael Joyner, exploded in Mr. Joyner’s mouth, causing the flashlight to become

lodged in the back of his throat causing his death.

       395.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Ascent Battery Supply, LLC, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

    PLAINTIFF’S SEVENTH CAUSE OF ACTION AGAINST ASCENT BATTERY
 SUPPLY, LLC, BASED UPON VIOLATIONS OF THE ILLINOIS CONSUMERFRAUD
                 AND DECEPTIVE BUSINESS PRACTICE ACT

       1-395. Plaintiff repeats, reiterates and realleges each and every allegation of

the foregoing as paragraphs 1 through 395 of the Complaint with the same force

and effect as if more fully set forth herein.

       396.   At all times relevant, the Illinois Consumer Fraud & Deceptive Practices Act,

815 ILCS 505/1 et seq., (hereinafter “ICFA”) prohibits “the use of any deception, fraud,
                                          94
                     2:20-cv-02312-CSB-EIL # 26         Page 95 of 98




false pretense, false promise, misrepresentation or concealment, suppression or omissions

of any material fact . . . in the conduct or any trade of commerce” and declares such acts or

practices as unlawful.

       397.   By engaging in the conduct described above, the Defendants have violated

the ICFA by, among other things:

              a.     Engaging in unfair or deceptive trade practices as defined in
                     the statute by making false and misleading oral and written
                     statements that had, and have the capacity, tendency, or effect
                     of deceiving or misleading consumers;

              b.     Engaging in unfair or deceptive trade practices as defined in
                     the stature by failing to state material facts, the omission of
                     which deceived or tended to deceive – both the public,
                     generally, and Caleb Michael Joyner, specifically – including,
                     but not limited to, facts relating to the health consequences of
                     the use of the Olight flashlight device and Nuon batteries ; and

              c.     Engaging in unfair or deceptive trade as defined in the statute
                     by promoting the Olight flashlight device and Nuon batteries
                     as safe and effective by knowingly and falsely representing
                     that their Olight flashlight device and Nuon batteries were fit to
                     be used for the purpose for which they were intended, when in
                     fact said devices were defective and dangerous.

       398.   As a direct and proximate result of the Defendant’s conduct in violation of the

ICFA, the Olight flashlight and Nuon batteries used by Caleb Michael Joyner, exploded in

Mr. Joyner’s mouth, causing the flashlight to become lodged in the back of his throat

causing his death. Caleb Michael Joyner suffered injuries, death, and economic loss. Had

Defendants not engaged in the deceptive conduct described herein, Caleb Michael Joyner

would not have purchased and/or paid for the Olight flashlight device and Nuon batteries

that he used and would not have incurred related medical costs and injury.

       399.   At all material times, the Defendants actually knew of the defective nature of


                                         95
                     2:20-cv-02312-CSB-EIL # 26         Page 96 of 98




Olight flashlight device and Nuon batteries as set forth herein, and blatantly continued to

make false and/or misleading promotions, advertising, representations, and statements

regarding the Olight flashlight device and Nuon batteries so as to maximize sales and

profits at the expense of public health and safety, and they exhibited such an entire want to

care as to establish that their actions were a result of fraud, actual malice and the

conclusions and deliberate disregard of foreseeable harm to Caleb Michael Joyner, thereby

entitling Plaintiff to punitive damages. At all material time, Defendants used and employed

the above stated unfair and deceptive methods, acts, and practices willfully and knowingly

in violation of the IFCA and that Plaintiff is therefore entitled to damages.

       400.   As a direct and proximate result of the defective and unreasonably dangerous

condition of the Olight flashlight device and Nuon batteries, Caleb Michael Joyner was

injured in and about his body, suffered pain therefrom, incurred medical and released

expenses in the treatment of his injuries, sustained permanent injuries with a reasonable

degree of medical probability, and/or suffered permanent loss of an important bodily

function, suffered permanent impairment of the capacity for the enjoyment of life as a result

of the wrongful acts of Defendants.

       401.   By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Ascent Battery Supply, LLC, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.

  PLAINTIFF LELYNE EDENS CAUSE OF ACTION AGAINST ASCENT BATTERY
            SUPPLY, LLC BASED UPON (LOSS OF CONSORTIUM)

       1-401. Plaintiff repeats, reiterates and realleges each and every allegation of the


                                         96
                       2:20-cv-02312-CSB-EIL # 26       Page 97 of 98




foregoing paragraphs 1 through 401 of the Complaint with the same force and effect as if

more fully set forth herein.

       402.    LeLyne Edens is the natural mother of Caleb Michael Joyner’s heirs, and as

such, is entitled to the comfort, enjoyment, society and services of Caleb Michael Joyner.

       403.    As a direct and proximate result of the foregoing, Plaintiff, LeLyne Edens,

was deprived of the comfort and enjoyment of the services and society of Caleb Michael

Joyner, and has suffered and will continue to suffer economic loss and has otherwise been

emotionally and economically injured.

       404.    That LeLyne Edens’s injuries and damages are permanent and will continue

into the future for her lifetime.

       405.    By reason of the foregoing, Plaintiff demands judgment in an amount that is

in excess of $75,000.00 against the Defendant Ascent Battery Supply, LLC, for

compensatory damages as well as for punitive damages, attorney’s fees and all such other

and further relief as the Court deems proper.



                                    PRAYER FOR RELIEF

       Plaintiff requests awarding compensatory damages against each Defendant in

excess of $75,000.00 to Plaintiff for past and future damages, including, but not limited to,

pain and suffering for fatal injuries sustained by Caleb Michael Joyner, past health care

costs, funeral expenses, according to proof, together with interest and costs as provided by

law;

       Awarding compensatory damages to Plaintiff, LeLyne Edens, for past and future

damages for loss of consortium, according to proof;

                                         97
                     2:20-cv-02312-CSB-EIL # 26        Page 98 of 98




      Exemplary damages for the malicious, wanton, willful, oppressive, and reckless acts

of the Defendants who demonstrated a reckless indifference to the rights and safety of the

general public and to Caleb Michael Joyner in an amount sufficient to punish Defendants

and deter future similar conduct;

      Awarding Plaintiff’s attorney’s fees;

      Awarding Plaintiff the costs of these proceedings; and

      Such other and further relief as this Court deems just and proper.

      Wherefore, the Plaintiff, Lelyne Edans, individually and as Special Administrator of

the Estate of Caleb Michael Joyner, deceased, demands judgment against the Defendants,

in a sum in excess of $75,000.00, attorney fees and litigation costs.

                              DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury as to all issues.




                                                 /s/ Robert A. Montgomery
                                                 Robert A. Montgomery
                                                 Attorney for Plaintiff



Robert A. Montgomery
Attorney at Law
161 North Clark Street, Suite 3050
Chicago, Illinois 60601
T: 312-236-7700; F: 312-605-8808
E-Mail: rm@rmontlaw.com
Attorney Code: 1946129




                                        98
